SEC Registration Nos. Nos. 811-10045 and 333-44064 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 29 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 32XX Calvert Impact Fund, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective Immediately upon filing pursuant to paragraph (b) X on July 29, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [date] pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment is being filed solely for the purpose of registering Class Y Shares of Calvert Global Alternative Energy Fund, a series of the Registrant. This filing is being made pursuant to Rule 485(b)(1)(vii) following grant of a request for permission to file pursuant to Rule 485(b)(1)(vii) made on July 12, 2011. Class (Ticker) Calvert Solution Strategies TM Calvert Global Alternative Energy Fund Y (CGAYX) These securities have not been approved or disapproved by the Securities and Exchange Commission (SEC) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. FUND SUMMARY Calvert Solution Strategies CALVERT GLOBAL ALTERNATIVE ENERGY FUND Class (Ticker): Y (CGAYX) INVESTMENT OBJECTIVE The Fund seeks long-term growth of capital through investment in equity securities of companies active in the alternative energy sector, using the Funds corporate responsibility standards and strategies. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class Y Maximum sales charge (load) on purchases (as a % of offering price) Maximum deferred sales charge (load) (as a % of amount purchased or redeemed, whichever is lower) 1 Redemption fee (as a % of amount redeemed or exchanged within 30 days of purchase) None None 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) 1 Management fees are restated to reflect current fiscal year fees rather than the fees in effect during the previous fiscal year. 2 Calvert has agreed to contractually limit direct net annual fund operating expenses through January 31, 2013. Direct net operating expenses will not exceed 1.60% for Class Y. Only the Board of Directors of the Fund may terminate the Funds expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: Although your actual costs may be higher or lower, under these assumptions your costs would be: Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 73% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund normally invests at least 80% of its net assets, including borrowings for investment purposes, in equity securities of U.S. and non-U.S. companies whose main business is alternative energy or that are significantly involved in the alternative energy sector. The Fund will provide shareholders with at least 60 days notice before changing this 80% policy. The Fund concentrates (invests more than 25% of its total assets) in the alternative energy industry. Alternative energy includes renewable energy (solar, wind, geothermal, biofuel, hydrogen, biomass and other renewable energy sources that may be developed in the future), technologies that enable these sources to be tapped, and services or technologies that conserve or enable more efficient use of energy. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 5 A company whose main business is alternative energy or that is significantly involved in the alternative energy sector will (1) derive at least 50% of its revenues or earnings from alternative energy activities; (2) devote at least 50% of its assets to such activities; or (3) be included in one of the following alternative energy indices: Ardour Global Alternative Energy Index (Composite) SM ; Merrill Lynch Renewable Energy Index; S&P Global Alternative Energy Index; WilderHill New Energy Global Innovation Index; and WilderHill Clean Energy Index. For more information on these indices, see Description of Alternative Energy Indices in this Prospectus. The Fund invests primarily in common stocks. The Fund invests in securities of all market capitalizations, but it may contain more small- and mid-cap stocks than large-cap stocks because many alternative energy companies are relatively new. The Fund is non-diversified. As a globally diverse fund, the Fund may invest in several countries in different geographic regions of the world, and the Subadvisors stock selection process does not utilize a pre-determined geographic allocation. The Fund primarily invests in developed countries but may purchase securities in emerging markets. The Fund may invest in American Depositary Receipts (ADRs), which may be sponsored or unsponsored, and Global Depositary Receipts (GDRs). The Subadvisor combines quantitative and fundamental processes. To develop the investible universe, the Subadvisor employs long-term strategic allocations for each sub-activity within the alternative energy sector. Fundamental and qualitative models evaluate stocks from the bottom up, focused on fundamental analysis of stocks of individual companies across all geographic regions. Top-down views on industries, sectors or regions act as risk controls in portfolio construction. The Subadvisor consults a panel of experts in the alternative energy field to obtain research and insight on political, economic and regional trends with respect to alternative energy segments. Although the Fund may employ leverage by borrowing money and using it for the purchase of additional securities, the Fund does not currently intend to do so. Sustainable and Socially Responsible Investing. The Fund will invest in ways consistent with Calverts philosophy that long-term rewards to investors will come from companies and other entities whose products, services, and methods contribute to a more sustainable future. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Funds sustainable and socially responsible investment criteria. Investments must be consistent with the Funds current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-diversification Risk. The Fund may invest more of its assets in a smaller number of issuers than a diversified fund, and gains or losses on a single stock may have greater impact on the Fund. Energy Sector and Energy Price Risks. Stocks that comprise the energy sector may fall in value. Prices of energy (including traditional sources of energy such as oil, gas, or electricity) or alternative energy may fall. Alternative Energy Industry Risk. The alternative energy industry can be significantly affected by obsolescence of existing technology, short product lifecycles, falling prices and profits, competition from new market entrants and general economic conditions. The industry can also be significantly affected by fluctuations in energy prices and supply and demand of alternative energy fuels, energy conservation, the success of exploration projects and tax and other government regulations and policies. Companies in this industry could be adversely affected by commodity price volatility, imposition of import controls, increased competition, depletion of resources, technological developments and labor relations. Changes in U.S., European and other governments policies towards alternative energy also may adversely affect Fund performance. Concentration Risk. A downturn in the alternative energy industry would impact the Fund more than a fund that does not concentrate in this industry. By focusing on a specific sector or industry, the Fund may be more volatile than a typical mutual fund. Management Risk. Individual stocks in the Fund may not perform as expected, and the Funds portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market (including stock markets outside the U.S.) may fall in value, causing prices of stocks held by the Fund to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 6 Emerging Markets Risk. The risks of investing in emerging market securities are greater than those of investing in securities of developed foreign countries. These risks include volatile currency exchange rates, periods of high inflation, increased risk of default, greater social, economic and political uncertainty and instability, less governmental supervision and regulation of securities markets, weaker auditing and financial reporting standards, lack of liquidity in the markets, and the significantly smaller market capitalizations of emerging market issuers. ADR and GDR Risk. The risks of ADRs and GDRs include many risks associated with investing directly in foreign securities, such as individual country risk and liquidity risk. Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from movement of share prices and payment of dividends. GDRs can involve currency risk since, unlike ADRs, they may not be U.S. dollar-denominated. Market Capitalization Risks. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Prices of small-cap and mid-cap stocks can be more volatile than those of larger, more established companies. Small-cap and mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Prices of micro-cap securities are generally even more volatile and their markets are even less liquid relative to small-cap, mid-cap and large-cap securities. Leverage Risk. If leverage were employed, borrowing would magnify the potential for gain or loss on the Fund's portfolio securities and would increase the possibility of fluctuation in the Funds net asset value. Interest costs might not be recovered by appreciation of the securities purchased. Performance The following bar chart and table show the Funds annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class Y shares has varied from year to year. The table compares the Funds performance over time with that of an index and an average. The Funds past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. Performance results for Class Y shares prior to July 29, 2011 (the Class Y shares inception date) reflect the performance of Class A shares at net asset value. Actual Class Y share performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. Calendar Year Total Returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 28.24 % Worst Quarter (of periods shown) 12/31/08 -33.93 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. Since Average Annual Total Returns Inception (as of 12/31/10) 1 year (5/31/07) Class Y: Return before taxes -20.12% -16.01% Return after taxes on distributions -20.12% -16.01% Return after taxes on distributions and sale of Fund shares -13.08% -13.09% Ardour Global Alternative Energy Index -16.44% -14.86% (Composite) Lipper Global Natural Resources Funds Avg. 13.61% 0.07% (Indices reflect no deduction for fees, expenses or taxes. Lipper Average reflects no deduction for taxes.) CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 7 PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Investment Subadvisor. Kleinwort Benson Investors International Ltd ("KBI") (fomerly KBC Asset Management International Ltd.) Portfolio Manager Title Length of Time Name Managing Fund Jens Peers Head of PortfolioManagement, Environmental Strategies, KBI Since May 2007 Treasa Ni Chonghaile Portfolio Manager, Environmental Strategies, KBI Since May 2007 Colm OConnor Portfolio Manager, Environmental Strategies, KBI Since January BUYING AND SELLING SHARES You can buy, sell (redeem) or exchange shares of the Fund, either through a financial professional or directly from the Fund, on any day that the New York Stock Exchange is open. The share price is based on the Funds net asset value, determined after receipt of your request in good order. Minimum Investments Account Type Initial Subsequent Regular Accounts $ 2,000 $ 250 IRA Accounts $ 1,000 $ 250 For automatic investment plans, the minimum initial investment requirements are waived if you establish a $100 monthly investment plan. For an account that has met the minimum initial investment requirement described above, you may make subsequent automatic investments of $50. The Fund may waive investment minimums and applicable service fees for certain investors. Class Y Shares. Class Y shares are generally available only to wrap or similar fee-based programs offered by financial intermediaries. Class Y purchases must be made by bankwire or via the National Securities Clearing Corporation. For additional information, call 800-368-2746. TAX INFORMATION Unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, any dividends and distributions made by the Fund are taxable to you as ordinary income or capital gains and may also be subject to state and local taxes. PAYMENTS TO BROKER/DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through a broker/dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker/dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 8 MORE INFORMATION ON FEES AND EXPENSES REDEMPTION FEE The redemption fee applies to redemptions, including exchanges, within 30 days of purchase. This fee is intended to ensure that the portfolio trading costs are borne by investors making the transactions and not by shareholders already in the Fund. The fee is deducted from the redemption proceeds. It is payable to the Class of the Fund from which the redemption is made and is accounted for as an addition to paid-in capital. The fee will not be charged directly on certain retirement account platforms and other similar omnibus-type accounts, but rather on their participants by the subtransfer agent and remitted to the Fund. See How to Sell Shares/Redemption Fee in this Prospectus for situations where the fee may be waived. MANAGEMENT FEES Management fees include the advisory fee paid by the Fund to the Advisor and the administrative fee paid by the Fund to Calvert Investment Administrative Services, Inc., an affiliate of the Advisor. With respect to the amount of each Funds advisory fee, see Advisory Fees in this Prospectus. The administrative fees (as a percentage of net assets) are 0.35%. OTHER EXPENSES Other expenses include custodial, transfer agent and subtransfer agent/recordkeeping payments, as well as various other expenses. Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the Advisor) that provide recordkeeping and other administrative services. CONTRACTUAL FEE WAIVERS AND/OR EXPENSE REIMBURSEMENTS Where Calvert has contractually agreed to a fee waiver and/or expense reimbursement, the expense limitation does not limit any Acquired Fund Fees and Expenses paid indirectly by a shareholder. The Example in the Fund Summary reflects the expense limits set forth in the fee table but only through the contractual date. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, extraordinary expenses, performance fee adjustments (if applicable), and taxes. No Fund expects to incur a material amount of interest expense in the fiscal year. If the Fund, due to its principal investment strategy, were to incur expenses from employing leverage, the costs would be reflected in the net expense ratio. The Fund, however, does not currently intend to employ leverage, so there will be no expense for this activity. The Fund has an expense offset arrangement with the custodian bank whereby the custodian fees may be paid indirectly by credits on the Funds uninvested cash balances. These credits are used to reduce the Funds expenses. Under those circumstances where the Advisor has provided to the Fund a contractual expense limitation, and to the extent any expense offset credits are earned, the Advisor may benefit from the expense offset arrangement and the Advisors obligation under the contractual limitation may be reduced by the credits earned. Expense offset credits, if applicable, are included in the line item Less fee waiver and/or expense reimbursement in the fee table in the Fund Summary. The amount of this credit received by the Fund, if any, during the most recent fiscal year is reflected in the Financial Highlights in this Prospectus as the difference between the line items Expenses Before Offsets and Net Expenses. See Investment Advisor and Subadvisors in the Funds SAI for more information. EXAMPLE The example in the fee table for the Fund also assumes that you reinvest all dividends and distributions. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 9 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS A concise description of the Funds principal investment strategies and principal risks is under the earlier Fund Summary for the Fund. On the following pages are further descriptions of these principal investment strategies and techniques, as well as certain non-principal investment strategies and techniques of the Fund, along with their associated risks. The Fund has additional non-principal investment policies and restrictions, which are discussed under Non-Principal Investment Policies and Risks in the Funds SAI. For certain investment strategies listed, the table below shows the Funds limitations as a percentage of either its net or total assets. Numbers in this table show maximum allowable amount only; for actual usage, consult the Funds annual/semi-annual reports. (Please see the pages of this Prospectus following the table for descriptions of the investment strategies and definitions of the principal types of risks involved. Explanatory information about certain investment strategies of the Fund is also provided below.) 1 Based on net premium payments. 2 Based on initial margin required to establish position. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 10 Description of Investment Strategies and Associated Risks The investment strategies listed in the table above are described below, and the principal types of risk involved with each strategy are listed. See the Glossary of Certain Investment Risks for definitions of these risk types. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 11 Glossary of Certain Investment Risks Correlation risk The risk that when a Fund hedges, two investments may not behave in relation to one another the way Fund managers expect them to, which may have unexpected or undesired results. For example, a hedge may reduce potential gains or may exac- erbate losses instead of reducing them. For ETFs, there is a risk of tracking error. An ETF may not be able to exactly replicate the performance of the underlying index due to operating expenses and other factors (e.g., holding cash even though the under- lying benchmark index is not composed of cash), and because transactions occur at market prices instead of at net asset value. Credit risk The risk that the issuer of a security or the counterparty to an investment contract may default or become unable to pay its obligations when due. Currency risk The risk that when a Fund buys, sells or holds a security denominated in foreign currency, adverse changes in foreign currency rates may cause investment losses when a Funds investments are converted to U.S. dollars. Currency risk may be hedged or unhedged. Unhedged currency exposure may result in gains or losses as a result of a change in the relationship between the U.S. dollar and the respective foreign currency. Information risk Interest rate risk The risk that information about a security or issuer or the market might not be available, complete, accurate, or comparable. The risk that changes in interest rates will adversely affect the value of an investors fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Conversely, a drop in interest rates will generally cause an increase in the value of fixed-income securities. Longer-term securities and zero coupon/ stripped coupon securities (strips) are subject to greater interest rate risk. Leverage risk The risk that occurs in some securities or techniques which tend to magnify the effect of small changes in an index or a market. This can result in a loss that exceeds the amount actually invested. Liquidity risk The risk that occurs when investments cannot be readily sold. The Fund may have to accept a less-than-desirable price to com- plete the sale of an illiquid security or may not be able to sell it at all. Market risk The risk that securities prices in a market, a sector or an industry will fluctuate, and that such movements might reduce an investments value. Opportunity risk The risk of missing out on an investment opportunity because the assets needed to take advantage of it are committed to less advantageous investments or strategies. Political risk The risk that may occur when the value of a foreign investment may be adversely affected by nationalization, taxation, war, government instability or other economic or political actions or factors, including risk of expropriation. Transaction risk The risk that a Fund may be delayed or unable to settle a transaction or that commissions and settlement expenses may be higher than usual. Explanation of Investment Strategies Used by the Fund ADRs and GDRs. American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs) are certificates evidencing an ownership interest in shares issued by a foreign company that are held by a custodian bank in the companys home country. ADRs are U.S. dollar-denominated certificates issued by a U.S. bank and traded on exchanges or over-the-counter in the U.S. as domestic shares. The Fund may invest in either sponsored or unsponsored ADRs. GDRs are certificates issued by an international bank that are generally traded in, and denominated in the currency of, countries other than the home country of the issuer of the underlying shares. Companies, including those from emerging markets, typically use GDRs to make their shares available to investors in two or more foreign countries. DESCRIPTION OF ALTERNATIVE ENERGY INDICES As stated in the Fund Summary under Principal Investment Strategies, the Fund may invest in companies that are included in certain alternative energy indices, which are described below. Ardour Global Alternative Energy Index (Composite) SM The Ardour Global Alternative Energy Index (Composite) is a capitalization-weighted, float-adjusted equity index designed to serve as an equity benchmark for globally traded stocks that are principally engaged in the field of Alternative Energy Technologies, including renewable energy, alternative fuels and related enabling technologies. As of December 31, 2010, the Index included 141 companies. Merrill Lynch Renewable Energy Index The objective of the Merrill Lynch Renewable Energy Index is to provide exposure to stocks that are well positioned to benefit from the renewable/alternative energy theme globally. This includes pure plays as well as stocks likely to benefit in a less direct way. The Index consists of stocks of the three largest renewable energy sub-sectors (namely biofuels, solar and wind) that have been filtered on several criteria  market capitalization, liquidity and country of listing. As of December 31, 2010, the Index included 34 stocks in the broad renewable energy sector. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 12 S&P Global Alternative Energy Index The S&P Global Alternative Energy Index combines two indices from the S&P Global Thematic Indices the S&P Global Clean Energy Index and the S&P Global Nuclear Energy Index. The Index is designed to provide liquid exposure to the leading publicly listed companies in the global alternative energy business, from both developed and emerging markets. As of December 31, 2010, the Index included 54 companies. The S&P Global Clean Energy Index provides liquid and tradable exposure to 30 companies (as of December 31, 2010) from around the world that are involved in clean energy related businesses. The Index is comprised of a diversi- fied mix of Clean Energy Production and Clean Energy Equipment & Technology companies. The S&P Global Nuclear Energy Index is comprised of 24 of the largest publicly traded companies (as of December 31, 2010) in nuclear energy related businesses that meet the Indexs investability requirements. The Index is designed to provide liquid exposure to the leading publicly listed companies in the global nuclear energy business from both developed markets and emerging markets. WilderHill New Energy Global Innovation Index The WilderHill New Energy Global Innovation Index is comprised primarily of companies whose technologies focus on the generation and use of cleaner energy, conservation and efficiency, and the advancement of renewable energy in general, as determined by WilderHill New Energy Finance, LLC. The Index is mainly comprised of companies in wind, solar, biofuels, hydro, wave and tidal, geothermal and other relevant renewable energy businesses; it also includes companies involved in energy conversion, storage, conservation, efficiency, materials, pollution control, emerging hydrogen and fuel cells. As of December 31, 2010, the Index included 100 companies. WilderHill Clean Energy Index A priority of the WilderHill Clean Energy Index is to define and track the Clean Energy sector: specifically, businesses that stand to benefit substantially from a societal transition toward use of cleaner energy and conservation. Stocks and sector weightings within the Index are based on their significance for clean energy, technological influence and relevance to preventing pollution in the first place. Companies selected for the Index include those that focus on tech- nologies for utilization of greener, more-renewable sources of energy. These technologies include those for renewable energy harvesting or production, energy conversion, energy storage, pollution prevention and improvements in energy efficiency, power delivery, energy conservation and monitoring of energy information. As of December 31, 2010, the Index included 57 companies. PORTFOLIO HOLDINGS The Funds portfolio holdings are included in Semi-Annual and Annual Reports that are distributed to shareholders of the Fund. The Fund also discloses its portfolio holdings in its Schedule of Investments on Form N-Q, which is filed with the SEC no later than 60 days after the close of the first and third fiscal quarters. These filings are publicly available at the SEC. A description of the Funds policies and procedures with respect to disclosure of the Funds portfolio securities is available under Portfolio Holdings Disclosure in the Funds SAI. ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING CALVERT SOLUTION STRATEGIES  (Calvert Global Alternative Energy Fund) Investment Selection Process In seeking the Funds investment objective, investments are first selected for financial soundness and then evaluated according to the Funds sustainable and socially responsible investment criteria. To the greatest extent possible, the Fund seeks to invest in companies that exhibit positive performance with respect to one or more of the sustainable and socially responsible investment criteria. Investments for the Fund must be consistent with the Funds current financial, sustainable and socially responsible investment criteria, the application of which is in the economic interest of the Fund and its shareholders. Investments in fixed-income securities in the Fund may be made prior to the application of corporate responsibility standards and strategies, due to the nature of the fixed-income market, where unlike equities, fixed-income securities are not available on exchange traded markets, and the window of availability may not be sufficient to permit Calvert to perform sustainability and social responsibility analysis prior to purchase. However, following purchase, the fixed-income security is evaluated according to the Funds sustainable and socially responsible investment criteria and if it is not found to meet the standards for the Funds sustainable and socially responsible investment criteria, the security will be sold as per Calverts procedures, at a time that is in the best interests of the shareholders. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 13 Investment decisions on whether a company meets the Funds sustainable and socially responsible investment criteria typically apply to all securities issued by that company. In rare instances, however, different decisions can be made on a companys equity and its debt. The Fund may invest in ETFs for the limited purpose of managing the Funds cash position consistent with the Funds applicable benchmark. The ETFs in which the Fund may invest will not be subject to sustainable and socially responsible investment criteria and will not be required to meet such criteria otherwise applicable to investments made by the Fund. In addition, the ETFs in which the Fund may invest may hold securities of companies or entities that the Fund could not invest in directly because such companies or entities do not meet the Funds sustainable and socially responsible investment criteria. The principal purpose of investing in ETFs is not to meet the sustainable and socially responsible investment criteria by investing in individual companies, but rather to help the Fund meet its investment objective by obtaining market exposure to securities in the Funds applicable benchmark while enabling it to accommodate its need for periodic liquidity. The selection of an investment by the Fund does not constitute endorsement or validation by the Fund, nor does the exclusion of an investment necessarily reflect failure to satisfy the Funds sustainable and socially responsible investment criteria. Sustainable and Socially Responsible Investment Criteria Addressing the climate change crisis is essential to ensuring a sustainable future. A shift away from fossil fuels requires a sharp focus on developing alternative energy, energy efficiency, and the broadest array of energy options. The Fund provides an investment opportunity for climate change solutions and renewable energy development. The Fund seeks to invest in companies that are market leaders in alternative energy or that are significantly involved in the alternative energy sector. Alternative energy includes renewable energy (solar, wind, geothermal, biofuel, hydrogen, biomass and other renewable energy sources that may be developed in the future), technologies that enable these sources to be tapped, and services or technologies that conserve or enable more efficient use of energy. The Fund will invest in ways consistent with Calverts philosophy that long-term rewards to investors will come from companies and other entities whose products, services, and methods contribute to a more sustainable future. The Fund will focus on environmental, social, and governance (ESG) factors that promote and encourage sustainable solutions. The Fund has developed sustainable and socially responsible investment criteria, detailed below. These criteria represent ESG standards which few, if any, companies totally satisfy. All sustainable and socially responsible investment criteria may be changed by the Board of Directors without shareholder approval. Investing in new or emerging energy and climate change solutions involves a focus on corporate leadership in alternative energy; emphasis on corporate engagement; and flexibility towards traditional exclusionary criteria. The Fund will consider investment in companies that are leaders in developing renewable energy and/or mitigating climate change, even though they may also be involved in nuclear power. However, the Fund will seek to avoid investing in companies that own or operate new nuclear power plants and/or do not meet Calverts rigorous standards of performance regarding the safety and security of their nuclear power operations. The Fund will adhere to core ESG criteria as follows. Calvert Global Alternative Energy Fund seeks to invest in companies that:  Demonstrate leadership in providing solutions to the climate change crisis through renewable energy and other alternative environ -mental technologies.  Take positive steps to improve environmental management and performance, and provide innovative solutions to environmental problems through their products, services and emerging technologies.  Treat their employees with dignity and respect in the workplace.  Observe appropriate international human rights standards and respect the rights of Indigenous Peoples.  Produce or market products and services that are safe and enhance the health or quality of life of consumers.  Contribute to the quality of life of the communities where they operate and are responsive to stakeholder concerns and expectations.  Exhibit sound policies and practices with respect to corporate governance and business practices. Calvert Global Alternative Energy Fund seeks to avoid investing in companies that:  Contribute directly to the systematic denial of basic human rights.  Maintain poor environmental compliance and performance practices.  Demonstrate poor corporate governance or engage in unethical business practices.  Own or operate new nuclear power plants. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 14 SPECIAL INVESTMENT PROGRAMS As part of Calverts and Fund shareholders ongoing commitment to providing and fostering innovative initiatives, the Fund may invest a small percentage of its assets through special investment programs that are non-principal investment strategies pioneered by Calvert High Social Impact Investments and Special Equities. High Social Impact Investments High Social Impact Investments is a program that targets up to 3% of the Funds assets. High Social Impact Investments offer a rate of return below the then-prevailing market rate and present attractive opportunities for furthering the Fund's sustainable and socially responsible investment criteria. These investments may be either debt or equity investments. These types of investments are illiquid. High Social Impact debt investments are unrated and below-investment grade, and involve a greater risk of default or price decline than investment grade securities. The Fund believes that these investments have a significant sustainability and social responsibility return through their impact in our local communities. The Funds High Social Impact Investments are fair valued by a fair value team consisting of officers of the Fund and of the Funds Advisor, as determined in good faith under consistently applied valuation procedures adopted by the Funds Board and under the ultimate supervision of the Board. See How Shares Are Priced in this Prospectus. The Funds High Social Impact Investments can be made through direct investments, or placed through intermediaries, such as the Calvert Social Investment Foundation (as discussed below). Pursuant to an exemptive order, the Fund may invest those assets allocated for investment through the High Social Impact Investments program with the purchase of Community Investment Notes issued by the Calvert Social Investment Foundation. The Calvert Social Investment Foundation is a non-profit organization, legally distinct from the Fund and Calvert Investments, Inc., organized as a charitable and educational foundation for the purpose of increasing public awareness and knowledge of the concept of socially responsible investing. It has instituted the Calvert Community Investments program to raise assets from individual and institutional investors and then invest these assets in non-profit or not-for-profit community development organizations, community development banks, cooperatives and social enterprises that focus on low income housing, economic development, business development and other social and environmental considerations in urban and rural communities that may lead to a more just and sustainable society in the U.S. and around the globe. The Fund may also invest in high social impact issuers through social enterprises in conjunction with the Special Equities investment program (see Special Equities below). Special Equities The Fund may invest in the Special Equities investment program that allows the Fund to promote especially promising approaches to sustainable and socially responsible investment goals through privately placed investments. Special Equities investments are subject to the Funds limit on illiquid securities (which is no more than 15% of the Funds net assets). The investments are generally venture capital privately placed investments in small, untried enterprises. These include pre-IPO companies and private funds. Most Special Equities investments are expected to have a projected market-rate risk-adjusted return. A small percentage of the program may be invested in Social Enterprises, issues that have a projected below-market risk-adjusted rate of return, but are expected to have a high degree of positive impact on societal change. The Special Equities Committee of the Fund identifies, evaluates, and selects the Special Equities investments. Special Equities involve a high degree of risk  they are subject to liquidity, information and, if a debt investment, credit risk. The Funds Special Equities investments are valued under the direction of the Funds Board. Pursuant to approval by the Funds Board of Directors, the Fund has retained Stephen Moody and Daryn Dodson as consultants to provide investment research for the Special Equities Program. . CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 15 MANAGEMENT OF FUND INVESTMENTS ABOUT CALVERT Calvert Investment Management, Inc. (Calvert) , 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814, is the investment advisor for the Fund. Calvert provides the Fund with investment supervision and management and office space, furnishes executive and other personnel to the Fund, and pays the salaries and fees of all Directors who are affiliated persons of and employed by Calvert. It has been managing mutual funds since 1976. As of June 30, 2011 Calvert was the investment advisor for 43 mutual fund portfolios and had over $14.5 billion in assets under management. MORE INFORMATION ABOUT THE ADVISOR, SUBADVISOR AND PORTFOLIO MANAGERS Additional information is provided below regarding each individual and/or member of a team who is employed by or associated with the Advisor and Subadvisor of the Fund, and who is primarily (and jointly, as applicable) responsible for the day-to-day management of the Fund (each a Portfolio Manager). The Funds SAI provides additional information about each Portfolio Managers management of other accounts, compensation and ownership of securities in the Fund. Calvert Global Alternative Energy Fund Kleinwort Benson Investors International Ltd (KBI) (formerly KBC Asset Management International Ltd.), Joshua Dawson House, Dawson Street, Dublin 2, Ireland, has managed the assets of the Fund since inception. KBI is wholly-owned by Kleinwort Benson Investors Dublin Ltd., which is a wholly-owned subsidiary of Kleinwort Benson Group Ltd. KBI's ultimate parent is RHJ International Group. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Jens Peers Head of Environmental Equities, KBI Portfolio Manager, Calvert Global Alternative Energy Fund and Calvert Global Water Fund Treasa Ni Chonghaile Equity Portfolio Management, KBI; Performance & Risk Analyst, KBI Portfolio Manager, Calvert Global Alternative Energy Fund Colm OConnor Equity Portfolio Management, KBI (Jan. 2009  present) Equity Analyst, Environmental Strategies, KBI (2006-2009) Alternative Investments Analyst, KBI (2005-2006) Portfolio Manager, Calvert Global Alternative Energy Fund The Fund has obtained an exemptive order from the SEC to permit the Fund, pursuant to approval by the Board of Directors, to enter into and materially amend contracts with the Funds Subadvisor (that is not an affiliated person as defined under the Investment Company Act of 1940, as amended (the 1940 Act)) without shareholder approval. See Investment Advisor and Subadvisors in the Funds SAI for further details. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 16 ADVISORY FEES The aggregate annual advisory fee paid by the Fund for the most recent fiscal year as a percentage of the Funds average daily net assets was 1.00%. 1 This figure is the total of all advisory fees (paid to Calvert) and subadvisory fees, if any, paid directly by the Fund. (Subadvisory fees paid by Calvert to a Subadvisor are reflected in the total advisory fees paid by the Fund to Calvert.) The advisory fee does not include administrative fees. 1 Effective February 1, 2011, the advisory fee was 0.95% of the Fund's average daily net assets. A discussion regarding the basis for the approval by the Fund's Board of Directors of the investment advisory agreement and any applicable subadvisory agreement with respect to the Fund is available in the most recent Semi-Annual Report of the respective Fund covering the fiscal period that ends on March 31 each year. SHAREHOLDER INFORMATION For more information on buying and selling shares, please contact your financial professional or Calverts client services department at 800-368-2748. How to Open an Account (Class Y Shares) Class Y shares are generally available only to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with CID, the Fund's distributor, to offer Class Y shares to their clients. A financial intermediary includes a broker, dealer, bank (including a bank trust department), registered investment adviser, financial planner, retirement plan administrator, third-party administrator, insurance company and any other institution having a selling or administration agreement with CID. The use of Class Y shares by a financial intermediary will depend on, among other things, the structure of the particular fee-based program. CID will make, in its sole discretion, all determinations as to eligibility to purchase Class Y shares of the Fund. Please see the Fund Summary with respect to the minimum initial investment amount and the minimum amount for subsequent investments. The Fund may charge a $2 service fee on additional purchases of less than $250. All Class Y purchases must be made by bank-wire or via the National Securities Clearing Corporation (NSCC), in U.S. dollars. For additional information and wire instructions, call Calvert at 800-368-2746. Federal Holidays There are some federal holidays, i.e., Columbus Day and Veterans Day, when the New York Stock Exchange (NYSE) is open and the Fund is open but check purchases and electronic funds transfers (i.e., bank wires and ACH funds transfers) cannot be received because the banks and post offices are closed. Customer Identification Federal regulations require all financial institutions to obtain, verify and record information that identifies each person who opens an account. In order to verify your identity, the Fund requires your name, date of birth, residential street address or principal place of business, social security number and employer identification number or other governmental issued identification when you open an account. The Fund may place limits on account transactions while it is in the process of attempting to verify your identity. If the Fund is unable to verify your identity, the Fund may be required to redeem your shares and close your account. Through your Broker/Dealer Your broker/dealer must receive your purchase request before the close of regular trading (generally 4 p.m. ET) on the NYSE to receive that days NAV. Your broker/dealer will be responsible for furnishing all necessary documentation to Calvert and may charge you for services provided. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 17 HOW SHARES ARE PRICED The price of shares is based on the Funds NAV. The NAV is computed by adding the value of the Funds securities holdings plus other assets, subtracting liabilities, and then dividing the result by the number of shares outstanding. If the Fund has more than one class of shares, the NAV of each class will be calculated separately. The NAV is calculated as of the close of each business day, which coincides with the closing of the regular session of the NYSE (generally 4 p.m. ET). The Fund is open for business each day the NYSE is open. The Fund may hold securities that are primarily listed on foreign exchanges that trade on days when the NYSE is closed. The Fund does not price shares on days when the NYSE is closed, even if foreign markets may be open. As a result, the value of the Funds shares may change on days when you will not be able to buy or sell your shares. Generally, portfolio securities and other assets are valued based on market quotations. Debt securities are valued utilizing the average of bid prices or at bid prices based on a matrix system (which considers such factors as security prices, yields, maturities and ratings) furnished by dealers through an independent pricing service. Debt securities that will mature in 60 days or less are valued at amortized cost, which approximates fair value. Under the oversight of the Board of Directors and pursuant to the Funds valuation procedures adopted by the Board, the Advisor determines when a market quotation is not readily available or reliable for a particular security. Investments for which market quotations are not readily available or reliable are fair valued by a fair value team consisting of officers of the Fund and of the Advisor, as determined in good faith under consistently applied procedures under the general supervision of the Board of Directors. No single standard exists for determining fair value, which depends on the circumstances of each investment, but in general fair value is deemed to be the amount an owner might reasonably expect to receive for a security upon its current sale. In making a fair value determination, under the ultimate supervision of the Board, the Advisor, pursuant to the Funds valuation procedures, generally considers a variety of qualitative and quantitative factors relevant to the particular security or type of security. These factors may change over time and are reviewed periodically to ascertain whether there are changes in the particular circumstances affecting an investment which may warrant a change in either the valuation methodology for the investment, or the fair value derived from that methodology, or both. The general factors considered typically include, for example, fundamental analytical data relating to the investment, the nature and duration of restrictions, if any, on the security, and the forces that influence the market in which the security is purchased and sold, as well as the type of security, the size of the holding and numerous other specific factors. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. In addition, fair value pricing may be used for high-yield debt securities or in other instances where a portfolio security is not traded in significant volume for a substantial period. For assistance in making fair value determinations, the Board of Directors has retained a third-party fair value pricing service, pursuant to the Funds valuation procedures and under the ultimate supervision of the Board, to quantitatively value holdings of the Fund that trade on foreign exchanges. From time to time, market moves in the U.S. subsequent to the close of those local markets but prior to the Funds official pricing time of 4 p.m. Eastern Time may cause those local market prices to not be representative of what a reasonable investor would pay for those securities. In the event of such market movements in excess of previously established and Board-approved thresholds, the Funds service providers quantitatively estimate the fair value of each affected security. The values are calculated using the service providers proprietary models based upon the actual market close and trailing data from various benchmarks, futures and currencies. Factors that may influence the results of this process include changes in U.S. market index values, price movements in futures contracts based on foreign markets that trade in the U.S., and changes in industry or economic sector indices. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, the fair values may differ significantly from the value that would have been used had a ready market for the investment existed, and these differences could be material. WHEN YOUR ACCOUNT WILL BE CREDITED Your purchase will be processed at the next NAV calculated after your request is received in good order, as defined below. All of your purchases must be made in U.S. dollars. No cash or third-party checks will be accepted. No credit card or credit loan checks will be accepted. Each Fund reserves the right to suspend the offering of shares for a period of time or to reject any specific purchase order. All purchase orders must be sent to the Transfer Agent. Any purchase less than the $250 minimum for subsequent investments may be charged a service fee of $2. All purchases will be confirmed and credited to your account in full and fractional shares (rounded to the nearest 1/1000th of a share). See Request in Good Order below. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 18 Request in Good Order All requests (both purchase orders and redemption requests) must be received by the Transfer Agent in good order. This means that your request must include:  The Fund name and account number.  The amount of the transaction (in dollars or shares).  Signatures of all owners exactly as registered on the account (for mail requests).  Signature guarantees (if required).*  Any supporting legal documentation that may be required.  Any outstanding certificates representing shares to be redeemed. * For instance, a signature guarantee must be provided by all registered account shareholders when redemption proceeds are sent to a different person or address. A signature guarantee can be obtained from most commercial and savings banks, credit unions, trust companies, or member firms of a U.S. stock exchange. Notarization is not the equivalent of a signature guarantee. Transactions are processed at the NAV next computed after the Transfer Agent has received all required information. Requests received in good order before the close of regular NYSE trading (generally 4 p.m. ET) will receive that days closing NAV; otherwise you will receive the next business days NAV. Purchase and Redemption of Shares through a Financial Intermediary The Fund has authorized one or more broker/dealers to receive purchase and redemption orders on the Funds behalf. Such broker/dealers are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds behalf. The Fund will be deemed to have received a purchase or redemption order when an authorized broker/dealer, or if applicable, a broker/dealers authorized designee, receives the order in good order. The customer orders will be priced at the Funds NAV next computed after they are received by an authorized broker/dealer or the broker/dealers authorized designee. HOW TO SELL SHARES You may redeem all or a portion of the shares from your account by telephone or mail on any day the Fund is open for business, provided the amount requested is not on hold. When you purchase by electronic funds transfer, the purchase will be on hold for up to 10 business days from the date of receipt. During the hold period, redemption proceeds will not be sent until the Transfer Agent is reasonably satisfied that the purchase payment has been collected. Your shares will be redeemed at the next NAV calculated after your redemption request is received by the Transfer Agent in good order (less any applicable CDSC and/or redemption fee). The proceeds will normally be sent to you on the next business day, but if making immediate payment could adversely affect your Fund, it may take up to seven (7) days to make payment. Electronic funds transfer redemptions generally will be credited to your bank account by the second business day after your phone call. The Fund has the right to redeem shares in assets other than cash for redemption amounts exceeding, in any 90-day period, $250,000 or 1% of the NAV of the Fund, whichever is less, by making redemptions-in-kind (distributions of a pro rata share of the portfolio securities, rather than cash). A redemption-in-kind transfers the transaction costs associated with redeeming the security from the Fund to the shareholder. The shareholder will also bear any market risks associated with the portfolio security until the security can be sold. The Fund reserves the right to suspend or postpone redemptions during any period when: (a) trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed all day for other than customary weekend and holiday closings; (b) the SEC has granted an order to the Fund permitting such suspension; or (c) an emergency, as determined by the SEC, exists, making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable. There are some federal holidays, however, i.e., Columbus Day and Veterans Day, when the NYSE is open and the Fund is open but redemptions cannot be mailed or made by electronic funds transfer because the post offices and banks are closed. Through your Broker/Dealer Your broker/dealer must receive your request before the close of regular trading on the NYSE to receive that days NAV. Your broker/ dealer will be responsible for furnishing all necessary documentation to Calvert and may charge you for services provided. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 19 Redemption Fee In its effort to detect and prevent market timing, the Fund charges a 2% redemption fee on redemptions, including exchanges, within 30 days of purchase into the Fund unless the shares are held through an intermediary that has been authorized by Fund management to apply its own redemption fee policy, as described under Other Calvert Features/Policies Market Timing Policy below. In the event of any such authorization, shareholders should contact the intermediary through which the Fund shares are held for more information on the redemption fee policy that applies to those shares, including any applicable waivers. For those shares to which the Funds redemption fee policy is applicable, the redemption fee will only be waived in the following circumstances:  Redemption upon the death or disability of the shareholder, plan participant, or beneficiary. Disability means a total disability as evidenced by a determination by the U.S. Social Security Administration.  Minimum required distributions from retirement plan accounts for shareholders 70 1/2 and older. The maximum amount subject to this waiver is based only upon the shareholders Calvert retirement accounts.  The return of an excess contribution or deferral amount, pursuant to sections 408(d)(4) or (5), 401(k)(8), 402(g)(2), or 401(m)(6) of the Code.  Involuntary redemptions of accounts under procedures set forth by the Funds Board of Directors.  Redemption for the reallocation of purchases received under a systematic investment plan for rebalancing purposes, or by a discretionary platform for mutual fund wrap programs for rebalancing purposes.  Redemption of shares purchased with reinvested dividends or capital gain distributions.  Shares transferred from one retirement plan to another in the same Fund.  Shares redeemed as part of a retirement plan termination or restructuring.  Redemption of shares of a Fund held as a qualified default investment alternative in a retirement plan account in accordance with the requirements of Section 404(c)(5) of the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations promulgated under that Act ( Calvert Balanced Portfolio, Calvert Conservative Allocation Fund, Calvert Moderate Allocation Fund and Calvert Aggressive Allocation Fund only).  Redemption of shares of a Fund held as a default investment option in a retirement plan.  Exchange or redemption transactions by an account that the Fund or its Transfer Agent reasonably believes is maintained in an omnibus account by a service provider that does not have the systematic capability of assessing the redemption fee at the individual or participant account level. For this purpose, an omnibus account is a Fund account where the ownership of, or interest in, Fund shares by more than one individual or participant is held through the account and the subaccounting for such Fund account is done by the service provider, not the Funds Transfer Agent. In order to determine your eligibility for a redemption fee waiver, it may be necessary to notify your broker/dealer or the Fund of the qualifying circumstances and to provide any applicable supporting documentation. For shares held through an intermediary in an omnibus account, Calvert relies on the intermediary to assess any applicable redemption fee on underlying shareholder accounts. There are no assurances that intermediaries will properly assess the fee. OTHER CALVERT FEATURES / POLICIES Website For 24 hour performance and account information visit www.calvert.com. You can obtain current performance and pricing information, verify account balances, and authorize certain transactions with the convenience of logging on to www.calvert.com. The information on our website is not incorporated by reference into this prospectus; our website address is included as an inactive textual reference only. Exchanges Calvert offers a wide variety of investment options that include common stock funds, tax-exempt and corporate bond funds, and money CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 20 market funds; call your broker/dealer or Calvert representative for more information. We make it easy for you to purchase shares in other Calvert Funds if your investment goals change. The exchange privilege offers flexibility by allowing you to exchange shares on which you have already paid a sales charge from one mutual fund to another at no additional charge. Before you make an exchange, please note the following: Each exchange represents the sale of shares of one Fund and the purchase of shares of another. Therefore, you could realize a taxable gain or loss on an exchange. Shares may only be exchanged for shares of the same class of another Calvert Fund, and the exchange must satisfy the minimum investment amount for that Calvert Fund. You may exchange shares acquired by reinvestment of dividends or distributions into another Calvert Fund at no additional charge. Exchange requests will not be accepted on any day when Calvert is open but the Funds custodian bank is closed (i.e., Columbus Day and Veterans Day); these exchange requests will be processed the next day the Funds custodian bank is open. The Fund reserves the right to terminate or modify the exchange privilege with 60 days written notice. Market Timing Policy In general, the Fund is designed for long-term investment and not as a frequent or short-term trading (market timing) vehicle. The Fund discourages frequent purchases and redemptions of Fund shares by Fund shareholders. Further, the Fund does not accommodate frequent purchases and redemptions of Fund shares by Fund shareholders. Accordingly, the Funds Board of Directors has adopted policies and procedures in an effort to detect and prevent market timing in the Fund, which may require you to pay a redemption fee, as described under How to Sell Shares - Redemption Fee in this Prospectus. The Fund believes that market timing activity is not in the best interest of shareholders. Market timing can be disruptive to the portfolio management process and may adversely impact the ability of the Advisor and Subadvisor to implement the Funds investment strategies. In addition, market timing can disrupt the management of the Fund and raise its expenses through: increased trading and transaction costs; forced and unplanned portfolio turnover; time-zone arbitrage for securities traded on foreign markets; and large asset swings that decrease the Funds ability to provide maximum investment return to all shareholders. This in turn can have an adverse effect on Fund performance. In addition to seeking to limit market timing by imposition of redemption fees, the Fund or Calvert at its discretion may reject any purchase or exchange request (purchase side only) it believes to be market timing. However, there is no guarantee that Calvert will detect or prevent market timing activity. Shareholders may hold the shares of the Fund through a service provider, such as a broker/dealer or a retirement plan, which has adopted market timing policies that differ from the market timing policies adopted by the Funds Board of Directors. In formulating their market timing policies, these service providers may or may not seek input from Calvert regarding certain aspects of their market timing policies, such as the amount of any redemption fee, the minimum holding period or the applicability of trading blocks. As a result, the market timing policies adopted by service providers may be quite dissimilar from the policies adopted by the Funds Board of Directors. The Board of Directors of the Fund has authorized Fund management to defer to the market timing and redemption fee policies of any service provider that distributes shares of the Fund through an omnibus account if the service providers policies, in Fund managements judgment, are reasonably designed to detect and deter market timing transactions. Shareholders may contact Calvert to determine if the service provider through which the shareholder holds shares of the Fund has been authorized by Fund management to apply its own market timing and redemption fee policies in lieu of the policies adopted by the Funds Board of Directors. In the event of any such authorization, shareholders should contact the service provider through which the Fund shares are held for more information on the market timing policies and any redemption fees that apply to those shares. As stated under How to Sell Shares in this Prospectus, a redemption fee will not be assessed on Fund shares held through an omnibus account if the service provider maintaining that account: (i) does not have the systematic capability of assessing the redemption fee at the individual or participant account level, or (ii) as described above, implements its own policies and procedures to detect and prevent market timing and such policies do not provide for the assessment of a redemption fee. If a significant percentage of the Funds shareholder accounts are held through omnibus accounts that are not subject to a redemption fee, then the Fund would be more susceptible to the risks of market timing activity in the Fund. Even if an omnibus account is not subject to a redemption fee, if the Fund or its Transfer Agent or shareholder servicing agent suspects there is market timing activity in the account, Calvert will seek full cooperation from the service provider maintaining the account to identify the underlying participant. Calvert expects the service provider to take immediate action to stop any further market timing activity in the Fund by such participant(s) or plan, or else the Fund will be withdrawn as an investment option for that account. Calvert expects all service providers that maintain omnibus accounts to make reasonable efforts to identify and restrict the short-term trading activities of underlying participants in the Fund. The Fund and CID reserve the right at any time to reject or cancel any part of any purchase or exchange order (purchase side only). CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 21 Orders are canceled within one business day, and the purchase price is returned to the investor. The Fund and CID also may modify any terms or conditions of purchase of shares of the Fund (upon prior notice) or withdraw all or any part of the offering made by this Prospectus. Electronic Delivery of Prospectuses and Shareholder Reports You may request electronic delivery of Fund prospectuses and annual and semi-annual reports by calling client services at 800-368-2745 or enrolling online at www.calvert.com. Combined General Mailings (Householding) Multiple accounts held directly with Calvert that have the same social security number will receive one mailing per household of information such as prospectuses and semi-annual and annual reports. Call Calvert client services at 800-368-2745 to request further grouping of accounts to receive fewer mailings, or to request that each account still receive a separate mailing. Separate statements will be generated for each separate account and will be mailed in one envelope for each combination above. Multiple accounts held through a broker/dealer (or other financial intermediary) that share the same household address may receive one mailing. Special Services and Charges The Fund pays for shareholder services but not for special services that are required by a few shareholders, such as a request for a historical transcript of an account or a stop payment on a draft. You may be required to pay a fee for these special services; for example, the fee for stop payments is $25. If you are purchasing shares through a program of services offered by a broker/dealer or other financial institution, you should read the program materials together with this Prospectus. Certain features may be modified in these programs. Investors may be charged a fee if they effect transactions in Fund shares through a broker/dealer or other agent. Minimum Account Balance / Low Balance Fee Please maintain a balance in each of your Fund accounts of at least $1,000 per class. If the balance in your account falls below the minimum during a month, the account may be closed and the proceeds mailed to the address of record. You will receive notice that your account is below the minimum and will be closed if the balance is not brought up to the required minimum within 30 days. Shares held through an omnibus account or wrap-fee program for which the Fund has waived investment minimums are not subject to this requirement. DIVIDENDS, CAPITAL GAINS, AND TAXES The Fund pays dividends from its net investment income on an annual basis. Net investment income consists of interest income and dividends declared and paid on investments, less expenses. Distributions of net short-term capital gains (treated as dividends for tax purposes) and net long-term capital gains, if any, are normally paid once a year; however, the Fund does not anticipate making any such distributions unless available capital loss carryovers have been used or have expired. Dividend and distribution payments will vary between classes. Dividend Payment Options Dividends and any distributions are automatically reinvested in the same Fund at NAV (without sales charge), unless you elect to have amounts of $10 or more paid to you by wire or electronic funds transfer. Dividends and distributions from any Calvert Fund may be automatically invested in an identically registered account in any other Calvert Fund at NAV. If reinvested in the same account, new shares will be purchased at NAV on the reinvestment date, which is generally 1 to 3 days prior to the payment date. You must notify the Fund in writing to change your payment options. Buying a Dividend At the time of purchase, the share price of each class may reflect undistributed income, capital gains or unrealized appreciation of securi- CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 22 ties. Any income or capital gains from these amounts which are later distributed to you are fully taxable. On the ex-dividend date for a distribution, share value is reduced by the amount of the distribution. If you buy shares just before the ex-dividend date (buying a dividend), you will pay the full price for the shares and then receive a portion of the price back as a taxable distribution. Federal Taxes In January, your Fund will mail Form 1099-DIV indicating the federal tax status of dividends and any capital gain distributions paid to you during the past year. Generally, dividends and distributions are taxable in the year they are paid. However, any dividends and distributions paid in January but declared during the prior three months are taxable in the year declared. Dividends and distributions are taxable to you regardless of whether they are taken in cash or reinvested. Dividends, including short-term capital gains, are taxable as ordinary income. Distributions from long-term capital gains are taxable as long-term capital gains, regardless of how long you have owned shares. You may realize a capital gain or loss when you sell or exchange shares. This capital gain or loss will be short- or long-term, depending on how long you have owned the shares which were sold. In January, the Fund whose shares you have sold or exchanged in the past year will mail Form 1099-B indicating the total amount of all such sales, including exchanges. You should keep your annual year-end account statements to determine the cost (basis) of the shares to report on your tax returns. Other Tax Information In addition to federal taxes, you may be subject to state or local taxes on your investment, depending on the laws in your area. You may receive additional information regarding foreign source income and foreign taxes to assist in your calculation of foreign tax credits. Some of the dividends may be identified as qualified dividend income and be eligible for the reduced federal tax rate if the individual investor meets the holding period requirement. Dividends paid by the Fund may be eligible for the dividends received deduction available to corporate taxpayers. Corporate taxpayers requiring this information may contact Calvert. Taxpayer Identification Number If we do not have your correct Social Security or Taxpayer Identification Number (TIN) and a signed certified application or Form W-9, Federal law requires us to withhold 28% of your reportable dividends, and possibly 28% of certain redemptions. In addition, you may be subject to a fine by the Internal Revenue Service. You will also be prohibited from opening another account by exchange. If this TIN information is not received within 60 days after your account is established, your account may be redeemed (closed) at the current NAV on the date of redemption. Calvert reserves the right to reject any new account or any purchase order for failure to supply a certified TIN. FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund's financial performance for the past five (5) fiscal years (or if shorter, the period of the Funds operations). The Fund's fiscal year end is September 30. Certain information reflects financial results for a single share, by Fund and Class. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions), and does not reflect any applicable front- or back-end sales charge. The information has been derived from the Funds financial statements, which were audited by KPMG LLP. Their report, along with the Funds financial statements, is included in the Funds Annual Report, which is available upon request. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 23 CALVERT GLOBAL ALTERNATIVE ENERGY FUND FINANCIAL HIGHLIGHTS Y EARS E NDED S EPTEMBER S EPTEMBER C LASS A S HARES 2010 2009 (z) Net asset value, beginning Income from investment operations: Net investment income (loss) (.07 ) (.02 ) Net realized and unrealized gain (loss) (2.16 ) (1.88 ) Total from investment operations (2.23 ) (1.90 ) Total increase (decrease) in net asset value (2.23 ) (1.90 ) Net asset value, ending Total return* (21.34 %) (15.38 %) Ratios to average net assets: A Net investment income (loss) (.69 %) (.25 %) Total expenses 2.29 % 2.37 % Expenses before offsets 1.85 % 1.85 % Net expenses 1.85 % 1.85 % Portfolio turnover 73 % 61 % Net assets, ending (in thousands) P ERIODS E NDED S EPTEMBER S EPTEMBER C LASS A S HARES 2008 (z) 2007 #(z) Net asset value, beginning Income from investment operations: Net investment income (loss) (.15 ) (.05 ) Net realized and unrealized gain (loss) (3.85 ) 1.40 Total from investment operations (4.00 ) 1.35 Total increase (decrease) in net asset value (4.00 ) 1.35 Net asset value, ending Total return* (24.46 %) 9.00 % Ratios to average net assets: A Net investment income (loss) (.89 %) (1.04 %) (a) Total expenses 2.23 % 4.94 % (a) Expenses before offsets 1.86 % 1.88 % (a) Net expenses 1.85 % 1.85 % (a) Portfolio turnover 54 % 2 % Net assets, ending (in thousands) See notes to financial highlights. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 24 NOTES TO FINANCIAL HIGHLIGHTS A Total expenses do not reflect amounts reimbursed and/or waived by the Advisor or reductions from expense offset arrangements. Expenses before offsets reflect expenses after reimbursement and/or waiver by the Advisor but prior to reductions from expense offset arrangements. Net expenses are net of all reductions and represent the net expenses paid by the Portfolio. * Total return is not annualized for periods less than one year and does not reflect deduction of any front-end or deferred sales charge. # From May 31, 2007 inception (a) Annualized. (z) Per share figures are calculated using the Average Shares Method. CALVERT GLOBAL ALTERNATIVE ENERGY FUND PROSPECTUS CLASS Y 25 To Open an Account: 800-368-2748 Performance and Prices: www. calvert.com 24 hours, 7 days a week Service for Existing Accounts: Shareholders 800-368-2745 Brokers 800-368-2746 TDD for Hearing-Impaired: 800-541-1524 Calvert Office: 4550 Montgomery Avenue Suite 1000N Bethesda, MD 20814 PRINCIPAL UNDERWRITER Calvert Investment Distributors, Inc. 4550 Montgomery Avenue Suite 1000N Bethesda, MD 20814 For investors who want more information about the Fund, the following documents are available free upon request: Annual/Semi-Annual Reports: Additional information about the Funds investments is available in the Funds Annual and Semi-Annual Reports to shareholders. In the Funds Annual Report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. Statement of Additional Information (SAI): The SAI for the Fund provides more detailed information about the Fund, including a description of the Funds policies and procedures with respect to the disclosure of its portfolio holdings. The SAI for the Fund is incorporated into this prospectus by reference. You can get free copies of reports and SAIs, request other information and discuss your questions about the Fund by contacting your financial professional, or the Fund at: Calvert Investments, Inc. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 Telephone: 1-800-368-2745 The Fund also makes available its SAI and its Annual and Semi-Annual Reports free of charge on Calverts website at the following Internet address: www.calvert.com You can review and copy information about the Fund (including its SAI) at the SECs Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the SEC at 1-202-551-8090. Reports and other information about the Fund are available on the EDGAR database on the SECs Internet site at http://www.sec.gov. Copies of this information may also be obtained, upon payment of a duplicating fee, by electronic request at publicinfo@sec.gov, or by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520. Investment Company Act file: No. 811-10045 Calvert Impact Fund, Inc. (Calvert Global Alternative Energy Fund) Printed on recycled paper using soy inks Calvert Signature Strategies TM Calvert Investments TM Calvert Solution Strategies TM A UNIFI Company CALVERT IMPACT FUND, INC. Calvert Large Cap Growth Fund Calvert Small Cap Fund Calvert Global Alternative Energy Fund Calvert Global Water Fund 4550 Montgomery Avenue, Bethesda, Maryland 20814 Statement of Additional Information January 31, 2011, as revised July 29, 2011 Class (Ticker) Calvert Large Cap Growth Fund A (CLGAX) B (CLGBX) C (CLGCX) I (CLCIX) Y (CLGYX) Calvert Small Cap Fund A (CCVAX) B (CSCBX) C (CSCCX) I (CSVIX) Calvert Global Alternative Energy Fund A (CGAEX) C (CGACX) I (CAEIX) Y (CGAYX) Calvert Global Water Fund A (CFWAX) C (CFWCX) Y (CFWYX) New Account Information: (800) 368-2748 (301) 951-4820 Client Services: (800) 368-2745 Broker Services: (800) 368-2746 (301) 951-4850 TDD for the Hearing-Impaired: (800) 541-1524 This Statement of Additional Information ("SAI") is not a prospectus. Investors should read the SAI in conjunction with the applicable Fund's (collectively referred to as the "Funds") Prospectus, dated January 31, 2011. Each Funds audited financial statements included in the most recent Annual Report to Shareholders are expressly incorporated by reference and made a part of this SAI. Each Funds prospectus and the most recent shareholder report may be obtained free of charge by writing the respective Fund at the above address, calling the Fund at 800-368-2745, or visiting our website at www.calvert.com. TABLE OF CONTENTS Information Regarding Calvert Operating Company Name Changes 2 Supplemental Information on Principal Investment Policies and Risks 3 Non-Principal Investment Policies and Risks 9 Additional Risk Disclosure 18 Investment Restrictions 18 Dividends, Distributions, and Taxes 21 Net Asset Value 22 Calculation of Total Return 24 Purchase and Redemption of Shares 29 Directors and Officers 29 Investment Advisor and Subadvisors 37 Portfolio Manager Disclosure 39 Administrative Services Agent 45 Method of Distribution 46 Transfer and Shareholder Servicing Agents 48 Portfolio Transactions 49 Portfolio Holdings Disclosure 50 Personal Securities Transactions 53 Proxy Voting Disclosure 53 Process for Delivering Shareholder Communications to the Board of Directors 53 Independent Registered Public Accounting Firm and Custodian 54 General Information 54 Control Persons and Principal Holders of Securities 54 Fund Service Providers 58 Appendix A Proxy Voting Guidelines Appendix B  Corporate Bond and Commercial Paper Ratings INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Company, Inc. Calvert Investment Management, Inc. (Calvert or the Advisor) Investment advisor to the Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Inc. (CID) Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. (CIAS) Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. (CIS) Shareholder servicing provider for the Calvert Funds SUPPLEMENTAL INFORMATION ON PRINCIPAL INVESTMENT POLICIES AND RISKS The following supplemental discussion of principal investment policies and risks applies to each of the Funds, unless otherwise noted. Small-Cap Issuers (Applies to Small Cap, Global Alternative Energy, and Global Water) The securities of small-cap issuers may be less actively traded than the securities of larger-cap issuers, may trade in a more limited volume, and may change in value more abruptly than securities of larger more established companies. Information concerning these securities may not be readily available so that the companies may be less actively followed by stock analysts. Small-cap issuers do not usually participate in market rallies to the same extent as more widely known securities, and they tend to have a relatively higher percentage of insider ownership. Investing in smaller, new issuers generally involves greater risk than investing in larger, more established issuers. Small-cap issuers may have limited product lines, markets, or financial resources and may lack management depth. The securities in such companies may also have limited marketability and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general. The small-cap issuers in which the Fund invests may include some micro-cap securities. The prices of micro-cap securities are generally even more volatile and their markets are even less liquid relative to small-cap, mid-cap and large-cap securities. Micro-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Therefore, the Fund may involve considerably more risk of loss and its returns may differ significantly from funds that do not invest in micro-cap securities. Mid-Cap Issuers (Applies to Global Alternative Energy and Global Water) The securities of mid-cap issuers often have greater price volatility, lower trading volume, and less liquidity than the securities of larger, more established companies. Investing in mid-cap issuers generally involves greater risk than investing in larger, established issuers. These companies tend to have smaller revenues, narrower product lines, less management depth and experience, smaller shares of their product or service markets, fewer financial resources and less competitive strength than larger companies. Large-Cap Issuers (Applies to Large Cap Growth) Investing in large-cap issuers generally involves the risk that these companies may grow more slowly than the economy as a whole or not at all. Compared to small and mid-cap companies, large cap companies are more widely followed in the market, which can make it more difficult to find attractive stocks that are not overpriced. Large-cap stocks also may be less responsive to competitive opportunities and challenges, such as changes in technology, and may offer less potential for long-term capital appreciation. Concentration Risk Global Alternative Energy will concentrate its investments (that is, invest more than 25% of its total assets) in the alternative energy industry. Alternative energy includes, but is not limited to, renewable energy (such as solar, wind, geothermal, biofuel, hydrogen, biomass and other renewable energy sources that may be developed in the future), technologies that enable these sources to be tapped, and services or technologies that conserve or enable more efficient use of energy. The Funds concentration in alternative energy companies may present more risks than would be the case with funds that invest more broadly in numerous industries and sectors of the economy. A downturn in alternative energy companies would have a larger impact on the Fund than on a fund that does not concentrate in this sector. Alternative energy companies can be significantly affected by the supply of and demand for specific products and services, the supply and demand for relevant energy sources, the price of those sources, capital investment, government regulation, world events and economic conditions. Alternative energy companies also can be significantly affected by events relating to international political developments, energy conservation, commodity prices, and tax and government regulations. From time to time, the performance of securities of alternative energy companies will lag the performance of securities of companies in other sectors or the broader market as a whole. Global Water will concentrate its investments (that is, invest more than 25% of its total assets) in the water industry. The water-related resource sectors and companies will include: water treatment, engineering, filtration, environmental controls, water related equipment, water and wastewater services, and water utilities. Technologies, services and products that these companies may be involved in, can include, but are limited to: water distribution, water infrastructure and equipment, construction and engineering, environmental control and metering, and services or technologies that conserve or enable more efficient use of water. The Funds concentration in water-related sector companies may present more risks than would be the case with funds that invest more broadly in numerous industries and sectors of the economy. A downturn in water-related sector companies would have a larger impact on the Fund than on a fund that does not concentrate in this sector. Water-related resource sector companies can be significantly affected by the supply of and demand for specific products and services, the supply and demand for relevant water sources, the price of those sources, capital investment, government regulation, world events and economic conditions. Water-related resource sector companies also can be significantly affected by events relating to international political developments, energy conservation, commodity prices, and tax and government regulations. From time to time, the performance of securities of water-related resource sector companies will lag the performance of securities of companies in other sectors or the broader market as a whole. Foreign Securities Investments in foreign securities may present risks not typically involved in domestic investments. The Funds may purchase foreign securities directly on foreign markets, or those represented by American Depositary Receipts ("ADRs") and other receipts evidencing ownership of foreign securities, such as Global Depositary Receipts ("GDRs"). ADRs are United States (U.S.) dollar-denominated and traded in the United States on exchanges or over the counter, and can be either sponsored or unsponsored. The company sponsoring the ADR is subject to U.S. reporting requirements and will pay the costs of distributing dividends and shareholder materials. With an unsponsored ADR, the U.S. bank will recover costs from the movement of share prices and the payment of dividends. Less information is normally available on unsponsored ADRs. By investing in ADRs rather than directly in foreign issuers' stock, the Funds may possibly avoid some currency and some liquidity risks. However, the value of the foreign securities underlying the ADR may still be impacted by currency fluctuations. The information available for ADRs is subject to the more uniform and more exacting accounting, auditing and financial reporting standards of the domestic market or exchange on which they are traded. GDRs can involve currency risk since they may not be U.S. dollar-denominated. Additional costs may be incurred in connection with international investment since foreign brokerage commissions and the custodial costs associated with maintaining foreign portfolio securities are generally higher than in the United States. Fee expense may also be incurred on currency exchanges when the Funds change investments from one country to another or convert foreign securities holdings into U.S. dollars. U. S. Government policies have at times, in the past, through imposition of interest equalization taxes and other restrictions, discouraged certain investments abroad by U. S. investors. In addition, foreign countries may impose withholding and taxes on dividends and interest. Emerging Market Securities ( Applies to Global Alternative Energy and Global Water ) Investing in emerging markets and in particular, those countries whose economies and capital markets are not as developed as those of more industrialized nations, carries its own special risks. The Fund defines an emerging market as any country (other than the United States or Canada) that is not included in the Morgan Stanley Capital International ("MSCI") Europe, Australasia, Far East ("EAFE")(Standard) Index. Investments in these countries may be riskier, and will be subject to erratic and abrupt price movements. Some economies are less well developed and less diverse, and more vulnerable to the ebb and flow of international trade, trade barriers and other protectionist or retaliatory measures. Many of these countries are grappling with severe inflation or recession, high levels of national debt, and currency exchange problems. Governments in many emerging market countries participate to a significant degree in their economies and securities markets. Investments in countries or regions that have recently begun moving away from central planning and state-owned industries toward free markets should be regarded as speculative. Among other risks, the economies of such countries may be affected to a greater extent than in other countries by price fluctuations of a single commodity, severe cyclical climactic conditions, lack of significant history in operating under a market-oriented economy or political instability. Certain emerging market countries have historically experienced, and may continue to experience, high rates of inflation, high interest rates, exchange rate fluctuations, large amounts of external debt, balance of payments and trade difficulties and extreme poverty and unemployment. derivatives (Applies to Large Cap Growth) The Fund may use various techniques to increase or decrease its exposure to changing security prices, interest rates, or other factors that affect security values. These techniques may involve derivative transactions, specifically, buying and selling stock index options and futures. Through these investments, the Subadvisor seeks to keep the long-term average market risk of the Fund roughly equal to the market itself. Using hedging strategies, the Funds exposure to market risk may be negatively correlated to the market, or may be as high as 150% at any one point in time, as measured by the Fund's estimated beta. Beta is a measure of market risk contained within the body of financial research called modern portfolio theory. A portfolio beta of 150% means that a 1% increase (decrease) in the stock market should result in a 1.5% increase (decrease) in the Fund. "Negative correlation to the market" means that if the market goes up, the value of the Fund goes down. These strategies are intended to maintain a more constant level of total risk. For example, if the Subadvisor feels the Fund is exposed to an unusually high probability of general stock market decline, it might sell stock index futures to offset this risk. The Fund can use these practices either as substitution or as protection against an adverse move in the Funds portfolio securities for alternate permissible investments. If the Subadvisor judges market conditions incorrectly or employs a strategy that does not correlate well with the Fund's investments, or if the counterparty to the transaction does not perform as promised, these techniques could result in a loss. These techniques may increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. Derivatives are often illiquid. Although the Subadvisor believes that the investment techniques it employs to manage risk in the Fund will further the Fund's investment objectives and reduce losses that might otherwise occur during a time of general decline in stock prices, no assurance can be given that these investment techniques will achieve these results. These techniques would reduce losses during a time of general stock market decline if the Fund had previously sold futures or bought puts on stock indexes, offsetting some portion of the market risk. The Subadvisor intends to buy and sell stock index futures, calls, and/or puts in the Fund to increase or decrease the Fund's exposure to stock market risk as indicated by statistical models. The Subadvisor will use these instruments to attempt to maintain a more constant level of risk as measured by certain statistical indicators. Options and Futures Contracts (Applies to Large Cap Growth) The Fund may purchase and sell stock index futures contracts and may purchase exchange-traded options on stock indices and on stock index futures contracts for the purposes of hedging, speculation or leverage, as described more fully below. Futures . The Fund may purchase and sell stock index futures contracts (Stock Index Futures) to increase and decrease its exposure to changing security prices. The Fund may use futures and options contracts for the purpose of seeking to reduce the overall investment risk that would otherwise be associated with the securities in which it invests. For example, the Fund may take a short position in Stock Index Futures in anticipation of a general market or market sector decline that might adversely affect prices of the Fund's portfolio securities. Alternatively, the Fund might purchase Stock Index Futures in anticipation of a general market or market sector advance. A Stock Index Future is a contract to buy or sell the cash value of a specific stock index (Stock Index) at a specific price by a specified date. Upon buying or selling a futures contract, the Fund deposits initial margin with its custodian, and thereafter daily payments of maintenance margin are made to and from the executing broker. Payments of maintenance margin reflect changes in the value of the futures contract, with the Fund being obligated to make such payments if its futures position becomes less valuable and entitled to receive such payments if its positions become more valuable. If the Subadvisor judges market conditions incorrectly or employs a strategy that does not correlate well with the Fund's investments, these techniques could result in a loss. These techniques may increase the volatility of the Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. Although some of the securities in the Stock Index underlying a Stock Index Future may not necessarily meet the Fund's social criteria, any such position taken by the Fund will not constitute a direct ownership interest in the securities of the underlying Stock Index. Futures contracts are designed by boards of trade, which are designated "contracts markets" by the Commodity Futures Trading Commission ("CFTC"). As a series of a registered investment company, the Fund is eligible for exclusion from the CFTC's definition of "commodity pool operator," meaning that the Fund may invest in futures contracts under specified conditions without registering with the CFTC. Futures contracts trade on contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee performance of the contracts. Options. The Fund may purchase put or call options on a Stock Index or a Stock Index Future (collectively, Stock Index Options). Stock Index Options purchased by the Fund must be traded on a U.S. exchange or board of trade. Although some of the securities in the Stock Index underlying a Stock Index Option may not necessarily meet the Fund's social criteria, any such position taken by the Fund will not constitute a direct ownership interest in the securities of the underlying Stock Index. The Fund will pay a premium to purchase a Stock Index Option. An option gives the purchaser the right, but not the obligation, to buy a specific Stock Index or Stock Index Future, in the case of a call option, and to sell a specific Stock Index or Stock Index Future, in the case of a put option, in each case at a specified exercise price at any time prior to the expiration date of the option. Options are typically classified as either American-Style or European-style, based on the dates on which the option may be exercised. American-style options may be exercised at any time prior to the expiration date and European-style options may only be exercised on the expiration date. Option contracts traded on futures exchanges are mainly American-style, and options traded over-the-counter are mainly European-style. The value of an option will fluctuate based primarily on the time remaining until expiration of the option, known as the options time value, and the then-prevailing relationship between the value of the Stock Index or the price of the Stock Index Future, as applicable, and the options exercise price. This difference, known as the options intrinsic value, determines whether an option is in-the-money, at-the-money or out-of-the-money at any point in time. If there is an existing secondary market for an option, it can be closed out at any time by the Fund for a gain or a loss. Alternatively, the holder of an in-the-money American-style option may exercise the option at any time prior to the expiration date, while the holder of an in-the-money European-style option must wait until the expiration date to exercise the option. Options that expire out-of-the-money are worthless, resulting in a loss of the entire premium paid. Other principal factors that affect the market value of an option include supply and demand, interest rates, and the current market price and price volatility of the underlying security. Call Options. The purchase of a call option is similar to the purchase of the applicable Stock Index or Stock Index Future because the value of the option generally increases as the price of the underlying Stock Index increases. However, in the event that the underlying Stock Index declines in value, losses on options are limited to the premium paid to purchase the option. Although a call option has the potential to increase in value from higher prices for the underlying Stock Index, because the option will expire on its expiration date, any such gains may be more than offset by reductions in the options time value or other valuation factors. Put Options. The purchase of a put option is similar to taking a short position (selling a security that you do not own) in the applicable Stock Index because the value of the option generally increases as the value of the underlying Stock Index decreases. However, in the event that the underlying Stock Index increases in value, losses on the option are limited to the premium paid to purchase the option. Although a put option has the potential to increase in value from lower prices for the underlying Stock Index, because the option will expire on its expiration date, any such gains may be more than offset by reductions in the options time value or other valuation factors. Risks of Options and Futures Contracts. Where the Fund has taken a short position in Stock Index Futures or has purchased put options on a Stock Index or a Stock Index Future to protect against the risk of declining prices of its portfolio securities, the market may advance and the value of the Funds portfolio securities may decline. If this were to occur, the Fund would lose money on the hedge and would also experience a decline in the value of its portfolio securities. A similar outcome would result if the Fund purchased Stock Index Futures or call options on a Stock Index or Stock Index Future in anticipation of market gains, but the market subsequently declined. In addition, if the Fund has insufficient available cash, it may at times have to sell securities to meet its maintenance margin requirements, and the sale of those securities may have to be effected when it may be disadvantageous to do so. The Fund will also pay commissions and other costs in connection with investments in Stock Index Futures and Stock Index Options, which may increase the Fund's expenses and reduce its return. It is possible that there will be imperfect correlation, or even no correlation, between price movements of the investments being hedged and the options or futures used. Furthermore, the price of Stock Index Futures may not correlate with movements in the related Stock Index due to certain market distortions, including the requirement that all participants in the futures market post initial margin and maintenance margin. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions that could distort the normal relationship between the Stock Index and the value of a Stock Index Future. Moreover, the deposit requirements in the futures market are less onerous than margin requirements in the securities market and may therefore cause increased participation by speculators in the futures market. Such increased speculative trading activity may cause temporary price distortions. Due to the possibility of price distortion in the futures market and because of the imperfect correlation between movements in a Stock Index and movements in the prices of related Stock Index Futures, the value of Stock Index Futures as a hedging device may be reduced. Stock Index and Stock Index Futures prices may also be distorted if trading of certain stocks included in the applicable or underlying Stock Index is interrupted. Trading in options on a Stock Index or a Stock Index Future may be interrupted in certain circumstances, such as if trading were halted in a substantial number of stocks included in the underlying Stock Index or if dissemination of the current level of the underlying Stock Index is interrupted. If this occurs, the Fund would not be able to close out options on the Stock Index or the Stock Index Future that it had purchased and, if restrictions on exercise were imposed, it may be unable to exercise an option it holds, which could result in losses if the underlying Stock Index moves adversely before trading resumes. The purchaser of a Stock Index Option may also be subject to a timing risk. If a Stock Index Option is exercised by the Fund before final determination of the closing index value for that day, the risk exists that the level of the underlying Stock Index or the price of the Stock Index Future may subsequently change. If such a change caused the exercised option to fall out-of-the-money, such that exercising the option would result in a loss and not a gain, the Fund will be required to pay the difference between the closing value of the Stock Index or price of the Stock Index Future, as applicable, and the exercise price of the option (times the applicable multiplier) to the assigned writer. Although the Fund may be able to minimize this risk by withholding exercise instructions until just before the daily cutoff time, it may not be possible to eliminate this risk entirely, because the exercise cutoff times for Stock Index Options may be earlier than those fixed for other types of options and may occur before a definitive closing value for a Stock Index or closing price for a Stock Index Future is announced. Alternatively, the Fund may elect to close out any Stock Index Option by selling the option instead of exercising it. Although the markets for certain Stock Index Options have developed rapidly, the markets for other Stock Index Options are not as liquid. The ability to establish and close out positions on such options will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop in all Stock Index Options. The Fund will not purchase any Stock Index Option unless and until, in the opinion of the Subadvisor, the market for such options has developed sufficiently that dealers are quoting a two-way price with a reasonably narrow spread given then-prevailing market conditions. Where Stock Index Futures or Stock Index Options are purchased to hedge against a possible increase in the price of a security before the Fund is able to implement its program to invest in a security, it is possible that the market may decline. If the Fund, as a result, decided not to make the planned investment at that time either because of concern as to a possible further market decline or for other reasons, the Fund could realize a loss on the Stock Index Future or Stock Index Option and would not benefit from the reduced price of the underlying target security. Issuer Non-Diversification Risk (Applies to Global Alternative Energy and Global water) Each Fund is non-diversified and may focus its investments on a small number of issuers. A fund that is "non-diversified" may invest a greater percentage of its assets in the securities of a single issuer than a fund that is "diversified." A fund that invests in a relatively small number of issuers is more susceptible to risks associated with a single economic, political, or regulatory occurrence than a more diversified fund might be. Some of those issuers might also present substantial credit, interest rate or other risks. Leverage (Applies to Global Alternative Energy and Global Water) To the extent that a Fund makes purchases of securities where borrowing exceeds 5% of the Funds total assets, the Fund may engage in transactions which create leverage. However, neither Fund currently intends to engage in such transactions. In leveraged transactions, borrowing magnifies the potential for gain or loss on a Funds portfolio securities and therefore, if employed, increases the possibility of fluctuation in the Funds net asset value ("NAV"). Any use of leverage by a Fund is premised generally upon the expectation that the Fund will achieve a greater return on its investments with the proceeds from the borrowed funds than the additional costs the Fund incurs as a result of such leverage. If the income or capital appreciation from the securities purchased with borrowed funds is not sufficient to cover the cost of leverage or if a Fund incurs capital losses, the return of the Fund will be less than if leverage had not been used. The Subadvisor may determine to maintain a Fund's leveraged position if it expects that the long-term benefits to the Fund's shareholders of maintaining the leveraged position will outweigh the current reduced return. Leverage creates risks which may adversely affect the return for shareholders, including: · fluctuations in interest rates on borrowings and short-term debt; and · the potential for a decline in the value of an investment acquired with borrowed funds, while a Fund's obligations under such borrowing remain fixed. If interest rates rise or if a Fund otherwise incurs losses on its investments, the Fund's NAV attributable to its shares will reflect the resulting decline in the value of its portfolio holdings. Capital raised through borrowing will be subject to dividend payments or interest costs that may or may not exceed the income and appreciation on the assets purchased. A Fund also may be required to maintain minimum average balances in connection with borrowings or to pay a commitment or other fee to maintain a line of credit; either of these requirements will increase the cost of borrowing over the stated interest rate. Certain types of borrowings may result in a Fund being subject to covenants in credit agreements, including those relating to asset coverage, borrowing base and portfolio composition requirements and additional covenants that may affect the Fund's ability to pay dividends and distributions on its shares in certain instances. A Fund may also be required to pledge its assets to lenders in connection with certain types of borrowing. The Advisor does not anticipate that these covenants or restrictions will adversely affect the Subadvisor's ability to manage a Fund's portfolio in accordance with the Fund's investment objective and policies. These covenants or restrictions may also force the Fund to liquidate investments at times and at prices that are not favorable to the Fund, or to forego investments that the Advisor otherwise views as favorable. To reduce its borrowings, a Fund might be required to sell securities at a time when it would be disadvantageous to do so. In addition, because interest on money borrowed is a fund expense that it would not otherwise incur, a Fund may have less net investment income during periods when its borrowings are substantial. The interest paid by a Fund on borrowings may be more or less than the yield on the securities purchased with borrowed funds, depending on prevailing market conditions. To reduce the risks of borrowing, a Fund will limit its borrowings as described in the Investment Restrictions. NON-PRINCIPAL INVESTMENT POLICIES AND RISKS The following discussion of non-principal investment policies and risks applies to each of the Funds, unless otherwise noted. Emerging Market Securities (Applies to Large Cap Growth and Small Cap) See "Emerging Market Securities" under "Foreign Securities" in "Supplemental Information on Principal Investment Policies and Risks" above. Forward Foreign Currency Contracts Since investments in securities of issuers domiciled in foreign countries usually involve currencies of the foreign countries, and since the Fund s may temporarily hold funds in foreign currencies during the completion of investment programs, the value of the assets of the Fund s as measured in U. S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates and exchange control regulations. For example, if the value of the foreign currency in which a security is denominated increases or decreases in relation to the value of the U.S. dollar, the value of the security in U.S. dollars will increase or decrease correspondingly. The Fund s will conduct their foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign exchange market, or by entering into forward contracts to purchase or sell foreign currencies. Global Alternative Energy and Global Water may also use foreign currency options and futures. A forward foreign currency contract involves an obligation to purchase or sell a specific currency at a future date which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. These contracts are traded both in the interbank market conducted directly between currency traders (usually large commercial banks) and between the currency traders and their customers. A forward foreign currency contract generally has no deposit requirement, and no commissions are charged at any stage for trades. The Fund s may enter into forward foreign currency contracts for two reasons. First, a Fund may desire to preserve the U. S. dollar price of a security when it enters into a contract for the purchase or sale of a security denominated in a foreign currency. The Fund may be able to protect itself against possible losses resulting from changes in the relationship between the U. S. dollar and foreign currencies during the period between the date the security is purchased or sold and the date on which payment is made or received by entering into a forward contract for the purchase or sale, for a fixed amount of dollars, of the amount of the foreign currency involved in the underlying security transactions. Second, a Fund may have exposure to a particular foreign currency from the Fund's portfolio securities and the Advisor and/or Subadvisor may anticipate a substantial decline in the value of that currency against the U. S. dollar. Similarly, Global Alternative Energy and Global Water may have exposure to a particular currency because of an overweight allocation to that currency in comparison to the Fund's benchmark. The precise matching of the forward foreign currency contract amounts and the value of the portfolios securities involved will not generally be possible since the future value of the securities will change as a consequence of market movements between the date the forward contract is entered into and the date it matures. The projection of currency market movements is difficult, and the successful execution of this hedging strategy is uncertain. Although forward foreign currency contracts tend to limit the risk of loss due to a decline in the value of the hedged currency, at the same time they tend to limit any potential gain which might result should the value of such currency increase. Large Cap Growth and Small Cap do not intend to enter into such forward contracts under this circumstance on a regular or continuous basis. Short-Term Instruments Each Fund may invest in short-term instruments, including money market instruments, on an ongoing basis to provide liquidity or for other reasons. Money market instruments are generally short-term investments that may include but are not limited to: (i) short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities (including government-sponsored enterprises); (ii) negotiable certificates of deposit, bankers acceptances, fixed time deposits and other obligations of U.S. and foreign banks (including foreign branches) and similar instruments; (iii) commercial paper; (iv) repurchase agreements; (v) short-term U.S. dollar-denominated obligations of foreign banks (including U.S. branches) that, in the opinion of the Advisor or Subadvisor, are of comparable quality to obligations of U.S. banks that may be purchased by the Fund; and (vi) money market funds. Time deposits are non-negotiable deposits maintained in banking institutions for specified periods of time at stated interest rates. Bankers acceptances are time drafts drawn on commercial banks by borrowers, usually in connection with international transactions. Temporary Defensive Positions For temporary defensive purposes  which may include a lack of adequate purchase candidates or an unfavorable market environment - the Funds may invest in cash or cash equivalents. Cash equivalents include instruments such as, but not limited to, U.S. government and agency obligations, certificates of deposit, banker's acceptances, time deposits, commercial paper, short-term corporate debt securities, and repurchase agreements. The Funds investments in temporary defensive positions are generally not FDIC insured, even though a bank may be the issuer. Large Cap Growth and Small Cap may invest in money market instruments of banks, whether foreign or domestic, including obligations of U.S. branches of foreign banks ("Yankee" instruments) and obligations of foreign branches of U.S. banks ("Eurodollar" instruments). All such instruments must be high-quality, U.S. dollar-denominated obligations. Although not subject to foreign currency risk since they are U.S. dollar-denominated, investments in foreign money market instruments may involve risks that are different than investments in securities of U.S. issuers. See "Foreign Securities" in "Supplemental Information on Principal Investment Policies and Risks" above. Repurchase Agreements Each of the Fund s may invest up to 10% of its net assets in repurchase agreements, except that investments in repurchase agreements may exceed this limit for temporary defensive purposes. Repurchase agreements are arrangements under which the Fund buys a security, and the seller simultaneously agrees to repurchase the security at a mutually agreed-upon time and price reflecting a market rate of interest. Repurchase agreements are short-term money market investments, designed to generate current income. A Fund engages in repurchase agreements in order to earn a higher rate of return than it could earn simply by investing in the obligation which is the subject of the repurchase agreement. Repurchase agreements are not, however, without risk. In the event of the bankruptcy of a seller during the term of a repurchase agreement, a legal question exists as to whether the Fund would be deemed the owner of the underlying security or would be deemed only to have a security interest in and lien upon such security. The Fund s will only engage in repurchase agreements with recognized securities dealers and banks determined to present minimal credit risk by the Advisor under the direction and supervision of the Funds Board of Directors. In addition, the Fund s will only engage in repurchase agreements reasonably designed to secure fully during the term of the agreement the seller's obligation to repurchase the underlying security and will monitor the market value of the underlying security during the term of the agreement. If the value of the underlying security declines and is not at least equal to the repurchase price due the Fund pursuant to the agreement, the Fund will require the seller to pledge additional securities or cash to secure the seller's obligations pursuant to the agreement. If the seller defaults on its obligation to repurchase and the value of the underlying security declines, the Fund may incur a loss and may incur expenses in selling the underlying security. While an underlying security may mature after one year, repurchase agreements are generally for periods of less than one year. Repurchase agreements not terminable within seven days are considered illiquid. Reverse Repurchase Agreements Each of the Funds may invest up to 10% of its net assets in reverse repurchase agreements. Under a reverse repurchase agreement, a Fund sells portfolio securities to a bank or securities dealer and agrees to repurchase those securities from such party at an agreed upon date and price reflecting a market rate of interest. A Fund invests the proceeds from each reverse repurchase agreement in obligations in which it is authorized to invest. A Fund intends to enter into a reverse repurchase agreement only when the interest income expected to be earned on the obligation in which the Fund plans to invest the proceeds exceeds the amount the Fund will pay in interest to the other party to the agreement plus all costs associated with the transaction. The Funds do not intend to borrow for leverage purposes. The Funds will only be permitted to pledge assets to the extent necessary to secure borrowings and reverse repurchase agreements. During the time a reverse repurchase agreement is outstanding, the Fund will maintain, in a segregated custodial account, an amount of cash, U.S. Government securities, or other liquid, high-quality debt securities at least equal in value to the repurchase price. The Fund will mark to market the value of assets held in the segregated account and will place additional assets in the account whenever the total value of the account falls below the amount required under applicable regulations. A Funds use of reverse repurchase agreements involves the risk that the other party to the agreements could become subject to bankruptcy or liquidation proceedings during the period the agreements are outstanding. In such event, the Fund may not be able to repurchase the securities it has sold to that other party. Under those circumstances, if at the expiration of the agreement such securities are of greater value than the proceeds obtained by the Fund under the agreement, the Fund may have been better off had it not entered into the agreement. However, the Funds will enter into reverse repurchase agreements only with banks and dealers which the Advisor believes present minimal credit risks under guidelines adopted by each Fund's Board of Directors. High Social Impact Investments The High Social Impact Investments program targets a percentage of a Fund's assets to directly support the growth of community-based organizations for the purposes of promoting business creation, housing development and economic and social development of urban and rural communities. These investments may be either debt or equity investments and are illiquid. High Social Impact debt investments are unrated and are deemed by the Advisor to be the equivalent of below-investment grade high-yield debt securities - that is, lower quality debt securities (generally those rated BB or lower by Standard & Poor's Ratings Services ("S&P") or Ba or lower by Moody's Investors Service, Inc. ("Moody's"), known as "junk bonds"). These securities have moderate to poor protection of principal and interest payments and have speculative characteristics. (See Appendix B for a description of the ratings.) Rather than earning a higher rate, as would be expected to compensate for the higher risk (i.e., lower credit quality), they earn a rate of return that is lower than the then-prevailing market rate. There is no secondary market for these securities. The Funds may make their High Social Impact Investments through direct investments, or through intermediaries, such as through the purchase of notes issued by the Calvert Social Investment Foundation, a non-profit organization, legally distinct from the Funds and Calvert Investments, Inc., organized as a charitable and educational foundation for the purpose of increasing public awareness and knowledge of the concept of socially responsible investing. The Foundation prepares its own careful credit analysis to attempt to identify those community development issuers whose financial condition is adequate to meet future obligations or is expected to be adequate in the future. Through portfolio diversification and credit analysis, investment risk can be reduced, although there can be no assurance that losses will not occur. Special Equities Investments (Applies to Large Cap Growth, Global Alternative Energy and Global Water) The Special Equities program allows a Fund to promote especially promising approaches to sustainable and responsible investment goals through privately placed investments. As stated in the Prospectus, the Special Equities Committee identifies, evaluates and selects Special Equities investments. Each Fund has retained independent consultants to provide investment research and other research-related services with respect to the Special Equities program. The aggregate compensation amount paid by each Fund to the consultants for the fiscal year ended September 30, 2010 was as follows ( Global Alternative Energy and Global Water have not yet begun investing in this program): Large Cap Growth Global Alternative Energy N/A Global Water N/A Below-Investment Grade Debt High-Yield Securities Below investment grade, high-yield debt securities are lower quality debt securities (generally those rated BB or lower by S&P or Ba or lower by Moody's, known as "junk bonds"). These securities have moderate to poor protection of principal and interest payments and have speculative characteristics. (See Appendix B for a description of the ratings.) A Fund considers a security to be investment grade if it has received an investment grade rating from at least one nationally recognized statistical rating organization ("NRSRO"), or is an unrated security of comparable quality or determined by the Advisor or Subadvisor. Below-investment grade, high-yield debt securities involve greater risk of default or price declines due to changes in the issuer's creditworthiness than investment-grade debt securities. Because the market for lower-rated securities may be thinner and less active than for higher-rated securities, there may be market price volatility for these securities and limited liquidity in the resale market. Market prices for these securities may decline significantly in periods of general economic difficulty or rising interest rates. Unrated debt securities may fall into the lower quality category. Unrated securities usually are not attractive to as many buyers as rated securities are, which may make them less marketable. The quality limitation set forth in a Fund's investment policy is determined immediately after the Fund's acquisition of a given security. Accordingly, any later change in ratings will not be considered when determining whether an investment complies with the Fund's investment policy. Through portfolio diversification and credit analysis, investment risk can be reduced, although there can be no assurance that losses will not occur. Warrants The Funds may invest in warrants. Warrants are options to purchase common stock at a specific price (usually at a premium above the market value of the optioned common stock at issuance) valid for a specific period of time. Warrants may have a life ranging from less than one year to perpetual. However, most warrants have expiration dates after which they are worthless. Warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them. The percentage increase or decrease in the market price of the warrant may tend to be greater than the percentage increase or decrease in the market price of the optioned common stock. Exchange-Traded Funds ("ETFs") ETFs are shares of other investment companies that can be traded in the secondary market ( e.g., on an exchange) but whose underlying assets are stocks selected to track a particular index. Therefore, an ETF can track the performance of an index in much the same way as a traditional indexed mutual fund. But unlike many traditional investment companies, which are only bought and sold at closing net asset values, ETFs are tradable in the secondary market on an intra-day basis, and are redeemed principally in-kind at each day's next calculated net asset value. Although there can be no guarantee that an ETFs intra-day price changes will accurately track the price changes of the related index, ETFs benefit from an in-kind redemption mechanism that is designed to protect ongoing shareholders from adverse effects on the ETFs that could arise from frequent cash creation and redemption transactions. Moreover, in contrast to conventional indexed mutual funds where redemptions can have an adverse tax impact on shareholders because of the need to sell portfolio securities (which sales may generate taxable gains), the in-kind redemption mechanism of the ETFs generally will not lead to a taxable event for the ETF or its ongoing shareholders. A Fund may purchase shares of ETFs for the limited purpose of managing the Funds cash position consistent with the Fund's applicable benchmark. For example, an ETF may be purchased if the Fund has excess cash and it may be held until the Advisor and/or Subadvisor decides to make other permissible investments. Similarly, if the Fund should receive a large redemption request, the Fund could sell some or all of an ETF position to lessen the exposure to the market. The social investment criteria of any Fund will not apply to an investment in an ETF or to any of the individual underlying securities held by the ETF. Accordingly, a Fund could have indirect exposure to a company that does not meet the Funds social investment criteria and that could therefore not be purchased directly by the Fund. ETF investments, however, (i)will not constitute a direct ownership interest in any security that does not meet applicable social investment criteria, (ii) will be limited to the amount of net cash available, which, in general, is not expected to be a material portion of the Fund and (iii) will be used principally to help reduce deviations from the Funds benchmark. Some of the risks of investing in ETFs are similar to those of investing in an indexed mutual fund, including (i) market risk (the risk of fluctuating stock prices in general), (ii) asset class risk (the risk of fluctuating prices of the stocks represented in the ETF's index), (iii) tracking error risk (the risk of errors in matching the ETF's underlying assets to the index), (iv) industry concentration risk (the risk of the stocks in a particular index being concentrated in an industry performing poorly relative to other stocks) and (v) the risk that since an ETF is not actively managed it cannot sell poorly performing stocks as long as they are represented in the index. In addition, ETFs may trade at a discount from their net asset value, and because ETFs operate as open-end investment companies or unit investment trusts, they incur fees that are separate from the fees incurred directly by the Funds. Therefore, a Fund's purchase of an ETF results in the layering of expenses, such that Fund shareholders indirectly bear a proportionate share of any operating expenses of the ETF. Illiquid Securities Each Fund may not purchase illiquid securities if more than 15% of the value of its net assets would be invested in such securities. The Advisor will monitor the amount of illiquid securities in the Fund, under the supervision of the Board, to ensure compliance with the Funds investment restrictions. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the Securities Act), securities that are otherwise not readily marketable, and repurchase agreements having a maturity of longer than seven days. Securities that have not been registered under the Securities Act are referred to as private placement or restricted securities and are purchased directly from the issuer or in the secondary market. Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation. Limitations on resale may have an adverse effect on the marketability of the securities, and a Fund might be unable to sell restricted or other illiquid securities promptly or at reasonable prices. Notwithstanding the above, a Fund may purchase securities which, while privately placed, are eligible for purchase and sale under Rule 144A under the Securities Act. This rule permits certain qualified institutional buyers, such as the Funds, to trade in privately placed securities even though such securities are not registered under the Securities Act. If the Board determines, based upon a continuing review of Rule 144A securities, that they are liquid, they will not be subject to the 15% limit on illiquid investments. The Board has adopted guidelines as part of the Pricing Procedures and delegated to the Advisor the daily function of determining the liquidity of restricted securities. The Board retains sufficient oversight and is ultimately responsible for the determinations. Restricted securities will be priced at fair value as determined in accordance with procedures prescribed by a Funds Board. Derivatives (Applies to Small cap, Global Alternative Energy and Global Water) A Fund may use various techniques to increase or decrease its exposure to changing security prices, interest rates, or other factors that affect security values. These techniques may involve derivative transactions such as buying and selling options and futures contracts and leveraged notes, entering into swap agreements, and purchasing indexed securities for the purpose of adjusting the risk and return characteristics of the Fund. A Fund can use these practices either as substitution for alternative permissible investments or as protection against an adverse move in the Fund's portfolio securities. If the Advisor and/or Subadvisor judges market conditions incorrectly or employs a strategy that does not correlate well with a Fund's investments, or if the counterparty to the transaction does not perform as promised, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. Derivatives are often illiquid. Options and Futures Contracts (Applies to Small Cap, Global Alternative Energy and Global Water) Each Fund may purchase put and call options and write covered call options and secured put options on securities which meet the applicable Funds social criteria, and may employ a variety of option combination strategies. Each Fund may also engage in the purchase and sale of futures contracts, foreign currency futures contracts and interest rate futures contracts. In addition, each Fund may write covered call options and secured put options on such futures contracts. Each Funds use of options and futures is described more fully below. These Funds may engage in such transactions only for hedging purposes, including hedging of a Funds cash position. They may not engage in such transactions for the purposes of speculation or leverage. Such investment policies and techniques may involve a greater degree of risk than those inherent in more conservative investment approaches. Options are typical classified as either American-style or European-style, based on the dates on which the option may be exercised. American-style options may be exercised at any time prior to the expiration date and European-style options may be exercised on the expiration date. Option contracts traded on future exchanges are mainly American-style, and options traded over the counter are mainly European-style. The value of an option will fluctuate based primarily on the time remaining until expiration of the option, known as the options time value, and the difference between the then-prevailing price of the underlying security and the options exercise price. This difference, known as the options intrinsic value, determines whether an option is in-the-money, at-the-money or out-of-the-money at any point in time. If there is an existing secondary market for an option, it can be closed out at any time by the Fund for a gain or a loss. Alternatively, the holder of an option can exercise an option that is in-the-money for a gain. Options that expire out-of-the-money are worthless resulting in a loss of the entire premium paid. Other principal factors that affect the market value of an option include supply and demand, interest rates, the current market price and the price volatility of the underlying security. Purchasing Options. A Fund will pay a premium (plus any commission) to purchase an option. The premium reflects the total of the options time value and intrinsic value. The purchaser of an option has a right to buy (in the case of a call option) or sell (in the case of a put option) the underlying security at any time during the life of the option at the exercise price and has no obligation after the premium has been paid. Call Options . The purchase of a call option on a security is similar to taking a long position because the value of the option generally increases as the price of the underlying security increases. However, in the event that the underlying security declines in value, losses on options are limited to the premium paid to purchase the option. Although a call option has the potential to increase in value from higher prices for the underlying security, because the option will expire on its expiration date, any such gains may be more than offset by reductions in the options time value or other valuation factors. A Fund may only buy call options to hedge its available cash balance, to limit the risk of a substantial increase in the market price of a security which a Fund intends to purchase, or to close an outstanding position that resulted from writing a corresponding call option. Any profit or loss from such a closing transaction will depend on whether the amount received is more or less than the premium paid for the call option plus the related transaction costs. A Fund may purchase securities by exercising a call option solely on the basis of considerations consistent with the investment objectives and policies of the Fund. Put Options . The purchase of a put option on a security is similar to taking a short position (selling a security that you do not own) in that security because the value of the option generally increases as the value of the underlying security decreases. However, in the event that the underlying security increases in value, losses on the option are limited to the premium paid to purchase the option. Although a put option has the potential to increase in value from lower prices for the underlying security, because the option will expire on its expiration date, any such gains may be more than offset by reductions in the options time value or other valuation factors. A Fund may purchase put options to protect its portfolio securities against the risk of declining prices or to close an outstanding position that resulted from writing a corresponding put option. Any profit or loss from such a closing transaction will depend on whether the amount received is more or less than the premium paid for the put option plus the related transaction costs. Writing Options. Each of these Funds may write certain types of options. Writing options means that the Fund is selling an investor the right, but not the obligation, to purchase (in the case of a call option) or to sell (in the case of a put option) a security or index at the exercise price in exchange for the option premium. The writer of an option has the obligation to sell (in the case of a call option) or buy (in the case of a put option) the underlying security at any time during the life of the option and has no rights other than to receive the premium. Writing options involves more risk than purchasing options because a writer of an option has the potential to realize a gain that is limited to the value of the premium (less any commission) and takes on potentially unlimited risk from increases in the price of the underlying security, in the case of a call option, and the risk that the underlying security may decline to zero, in the case of a put option (which would require the writer of the put option to pay the exercise price for a security that is worthless). Accordingly, the Funds may only write covered call options and secured put options, which mitigate these substantial risks. A call option is deemed covered if the Fund owns the security. A put option is deemed secured if the Fund has segregated cash or securities having an aggregate value equal to the total purchase price the Fund will have to pay if the put option is exercised. Call Options. A Fund that writes a call option on a security will receivethe option premium (less any commission), whichhelps to mitigate the effect of any depreciation in the market value of that security. However, because the Fund is obligated to sell that security at the exercise price,this strategy also limits theFund's ability to benefit from anincrease in the price of thesecurity above the exercise price. Each of these Funds may write covered call options on securities. This means that so long as a Fund is obligated as the writer of a call option, the Fund will own the underlying security. A Fund may write such options in order to receive the premiums from options that expire and to seek net gains from closing purchase transactions with respect to such options. Writing covered call options can increase the income of the Fund and thus reduce declines in the net asset value per share of the Fund if securities covered by such options decline in value. Exercise of a call option by the purchaser, however, will cause the Fund to forego future appreciation of the securities covered by the option. A Fund's turnover may increase through the exercise of a call option that it has written; this may occur if the market value of the underlying security increases and the Fund has not entered into a closing purchase transaction. When a Fund writes a covered call option, it will realize a profit in the amount of the premium, less a commission, so long as the price of the underlying security remains below the exercise price. Put Options. A Fund that writes a put option on a security will receive the option premium (less any commission), which effectively reduces the Fund's acquisition cost for that security. A Fund that is contemplating an investment in asecuritybut that is uncertain aboutits near-term price trajectory could write a put option on a security; the premium will provide the Fund with a partial buffer against a price increase, while providing the Fund withan opportunity to acquire the security at the lower exercise price. However, the Fund remains obligated to purchase the underlying security from the buyer of the put option (usually in the event the price of the security falls below the exercise price). Accordingly, this strategy may result in unexpected losses if the option is exercised against the Fund at a time when the price of the security has declined below the exercise price by more than the amount of the premium received. A Fund may only write secured put options, which requires the Fund to segregate cash or securities, through its custodian, having a value at least equal to the exercise price of the put option. If the value of the segregated securities declines below the exercise price of the put option, the Fund will have to segregate additional assets. When a Fund writes a secured put option, it will realize a profit in the amount of the premium, less a commission, so long as the price of the underlying security remains above the exercise price. Foreign Currency Options. Global Alternative Energy and Global Water may invest in foreign currency options. A foreign currency option provides the option buyer with the right to buy or sell a stated amount of foreign currency at the exercise price at a specified date or during the term of the option. A call option gives its owner the right, but not the obligation, to buy the currency, while a put option gives its owner the right, but not the obligation, to sell the currency. The option writer is obligated to sell the underlying foreign currency (in the case of a call option) or buy the underlying foreign currency (in the case of a put option) if it is exercised. However, either seller or buyer may close its position prior to expiration. A call rises in value if the underlying currency appreciates. Conversely, a put rises in value if the underlying currency depreciates. While purchasing a foreign currency option can protect this Fund against an adverse movement in the value of a foreign currency, it limits the gain which might result from a favorable movement in the value of such currency due to the payment of the option premium. For example, if the Fund held securities denominated in an appreciating foreign currency and had purchased a foreign currency put to hedge against a decline in the value of the currency, it would not have to exercise its put. Similarly, if the Fund had entered into a contract to purchase a security denominated in a foreign currency and had purchased a foreign currency call to hedge against a rise in the value of the currency but instead the currency had depreciated in value between the date of purchase and the settlement date, it would not have to exercise its call but could acquire in the spot market the amount of foreign currency needed for settlement. The information provided above under Purchasing Options and Writing Options is applicable to options on foreign currencies, except that references therein to securities should instead refer to foreign currencies. Exchange-Traded Options. A Fund may purchase and write put and call options in standard contracts traded on national securities exchanges on securities of issuers which meet the Fund's social criteria and on foreign currencies. Options exchanges may provide liquidity in the secondary market. Although these Funds intend to acquire and write only such exchange-traded options for which an active secondary market appears to exist, there can be no assurance that such a market will exist for any particular option contract at any particular time. The absence of a liquid market might prevent the Funds from closing an options position, which could impair the Funds' ability to hedge effectively. The inability to close out a written option position may have an adverse effect on a Funds liquidity because it may be required to hold the securities covering or securing the option until the option expires or is exercised. The information provided above under Purchasing Options and Writing Options is applicable to exchange-traded options. Over-the-Counter ("OTC") Options. Global Alternative Energy may invest in OTC options. OTC options differ from exchange-traded options in several respects. They are transacted directly with dealers and not with a clearing corporation, and there is a risk of non-performance by the dealer. OTC options are available for a greater variety of securities and foreign currencies, and in a wider range of expiration dates and exercise prices, than are exchange-traded options. Since there is no exchange, pricing is normally done by reference to information from a market maker. A writer or purchaser of a put or call option can terminate it voluntarily only by entering into a closing transaction. In the case of OTC options, there can be no assurance that a continuous liquid secondary market will exist for any particular option at any specific time. Consequently, this Fund may be able to realize the value of an OTC option it has purchased only by exercising it or entering into a closing sale transaction with the dealer that issued it. Similarly, when the Fund writes an OTC option, it generally can close out that option prior to its expiration only by entering into a closing purchase transaction with the dealer to which it originally wrote the option. If the Fund has written a covered call option and is unable to effect a closing transaction, it cannot sell the underlying security or foreign currency until the option expires or the option is exercised. Therefore, the writer of a covered OTC call option may not be able to sell an underlying security even though it might otherwise be advantageous to do so. Likewise, the writer of a secured OTC put option may be unable to sell the segregated securities that secure the put to raise cash for other investment purposes so long as it is obligated as a put writer. Similarly, a purchaser of an OTC put or call option might also find it difficult to terminate its position on a timely basis in the absence of a secondary market. The information provided above under Purchasing Options and Writing Options is applicable to OTC options. Futures Transactions. Each Fund may purchase and sell futures contracts, but only when, in the judgment of the Advisor and/or Subadvisor , such a position acts as a hedge. The Funds may not enter into futures contracts for the purpose of speculation or leverage. These futures contracts may include, but are not limited to, market index futures contracts and futures contracts based on U.S. Government obligations. A futures contract is an agreement between two parties to buy and sell a security on a future date which has the effect of establishing the current price for the security. Many futures contracts by their terms require actual delivery and acceptance of securities, but some allow for cash settlement of the difference between the futures price and the market value of the underlying security or index at time of delivery. In most cases the contracts are closed out before the settlement date without making or taking delivery of securities. Upon buying or selling a futures contract, a Fund deposits initial margin with its custodian, and thereafter daily payments of maintenance margin are made to and from the executing broker. Payments of maintenance margin reflect changes in the value of the futures contract, with the Fund being obligated to make such payments if the futures position becomes less valuable and entitled to receive such payments if the futures position becomes more valuable. The Funds can use these practices only for hedging purposes and not for speculation or leverage. If the Advisor and/or Subadvisor judge market conditions incorrectly or employ a strategy that does not correlate well with a Fund's investments, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. Futures contracts are designed by boards of trade which are designated "contracts markets" by the Community Futures Trading Commission ("CFTC"). As series of a registered investment company, the Funds are eligible for exclusion from the CFTC's definition of "commodity pool operator," meaning that the Funds may invest in futures contracts under specified conditions without registering with the CFTC. Futures contracts trade on contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee performance of the contracts. Options on Futures Contracts. Each Fund may purchase put or call options, write secured put options or write covered call options on futures contracts that the Fund could otherwise invest in and that are traded on a U.S. exchange or a board of trade. These Funds may also enter into closing transactions with respect to such options to terminate an existing position. EachFund may only invest in options on futures contracts to hedgeits portfolio securities or its available cash balanceand not for speculation or leverage purposes. The information provided above under Purchasing Options and Writing Options is applicable to options on futures contracts, except that references therein to securities should instead refer to futures contracts. Foreign Currency Futures Transactions. Global Alternative Energy may use foreign currency futures contracts and options on such futures contracts. See also Foreign Currency Options. Through the purchase or sale of these contracts and options, this Fund may be able to achieve many of the same objectives attainable through the use of foreign currency forward contracts, but more effectively and possibly at a lower cost. See "Supplemental Information on Principal Investment Policies and RisksForward Foreign Currency Contracts." Unlike forward foreign currency contracts, foreign currency futures contracts and options on foreign currency futures contracts are standardized as to amount and delivery period and are traded on boards of trade and commodities exchanges. It is anticipated that such contracts may provide greater liquidity and lower cost than forward foreign currency contracts although actual liquidity and costs will vary based on the particular currency and market conditions at the time of the transaction. Additional Risks of Options and Futures Contracts. If a Fund has sold futures or takes options positions to hedge against a decline in the market and the market later advances, the Fund may suffer a loss on the futures contracts or options which it would not have experienced if it had not hedged. Correlation is also imperfect between movements in the prices of futures contracts and movements in prices of the securities which are the subject of the hedge. Thus the price of the futures contract or option may move more than or less than the price of the securities being hedged. Where a Fund has sold futures or taken options positions to hedge against a decline in the market, the price of the futures contract may advance and the value of the portfolio securities in the Fund may decline. If this were to occur, the Fund might lose money on the futures contracts or options and also experience a decline in the value of its portfolio securities. The Funds can close out futures positions and options on futures in the secondary market only on an exchange or board of trade or with an OTC market maker. Although the Funds intend to purchase or sell only such futures, and purchase or write such options, for which an active secondary market appears to exist, there can be no assurance that such a market will exist for any particular futures contract or option at any particular time. This might prevent the Funds from closing a futures position or an option on a futures contract, which could require a Fund to make daily margin payments in the event of adverse price movements. If a Fund cannot close out an option position, it may be required to exercise the option to realize any profit or the option may expire worthless. Although some of the securities underlying an index future contract, an option on an index future contract or an option on an index may not necessarily meet the Fund's social criteria, any such hedge position taken by the Fund will not constitute a direct ownership interest in the underlying securities. Lending Portfolio Securities ( Applies to Global Alternative Energy and Global Water ) Each Fund may lend portfolio securities to member firms of the New York Stock Exchange and commercial banks with assets of one billion dollars or more, provided the value of the securities loaned will not exceed 33 1/3% of total assets. However, neither Fund currently intends to lend its portfolio securities. Any such loans must be secured continuously in the form of cash or cash equivalents such as U.S. Treasury bills. The amount of the collateral must on a current basis equal or exceed the market value of the loaned securities, and a Fund must be able to terminate any such loan upon notice at any time. A Fund will exercise its right to terminate a securities loan in order to preserve its right to vote upon matters of importance affecting holders of the securities, including social responsibility matters. The advantage of a securities loan is that a Fund continues to receive the equivalent of the interest earned or dividends paid by the issuers on the loaned securities while at the same time earning interest on the cash or equivalent collateral which may be invested in accordance with the Fund's investment objective, policies and restrictions. Securities loans are usually made to broker-dealers and other financial institutions to facilitate their delivery of such securities. As with any extension of credit, there may be risks of delay in recovery and possibly loss of rights in the loaned securities should the borrower of the loaned securities fail financially. However, a Fund will make loans of its portfolio securities only to those firms the Advisor and/or Subadvisor deems creditworthy and only on terms the Advisor and/or Subadvisor believes should compensate for such risk. On termination of the loan, the borrower is obligated to return the securities to the Fund. A Fund will recognize any gain or loss in the market value of the securities during the loan period. A Fund may pay reasonable custodial fees in connection with the loan. Charitable Contributions (Applies to Global Alternative Energy and Global Water) On occasion, each Fund may make de minimus charitable contributions to groups intended to further the Fund's sustainable and responsible investment purpose, including but not limited to educating investors about socially responsible investing. ADDITIONAL RISK DISCLOSURE Recent Events in the Financial Markets Since 2008 the United States and other countries have experienced significant disruptions to their financial markets impacting the liquidity and volatility of securities generally, including securities in which the Funds may invest. During periods of extreme market volatility, prices of securities held by the Funds may be negatively impacted due to imbalances between market participants seeking to sell the same or similar securities and market participants willing or able to buy such securities. As a result, the market prices of securities held by the Funds could go down, at times without regard to the financial condition of or specific events impacting the issuer of the security. This instability in the financial markets has led the U.S. Government and other governments to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Funds invest, or the issuers of such instruments, in ways that are unforeseeable. Legislation or regulation may also change the way in which the Funds themselves are regulated. Such legislation or regulation could limit or preclude the Funds' ability to achieve their investment objectives. INVESTMENT RESTRICTIONS Fundamental Investment Restrictions Each Fund, except as otherwise indicated below, has adopted the following fundamental investment restrictions. These restrictions cannot be changed without the approval of the holders of a majority of the outstanding shares of the affected Fund as defined under the Investment Company Act of 1940, as amended (the 1940 Act). (1) Large Cap Growth and Small Cap: Each Fund may not make any investment inconsistent with its classification as a diversified investment company under the 1940 Act. (2) No Fund may concentrate its investments in the securities of issuers primarily engaged in any particular industry or group of industries (other than securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities and repurchase agreements secured thereby); provided that Global Alternative Energy will invest more than 25% of its total assets in the alternative energy industry; and provided that Global Water will invest more than 25% of its total assets in the water industry. (3) No Fund may issue senior securities or borrow money, except from banks and through reverse repurchase agreements in an amount up to 33 1/3% of the value of a Fund's total assets (including the amount borrowed). (4) No Fund may underwrite the securities of other issuers, except to the extent that, in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter. (5) No Fund may invest directly in commodities or real estate, although a Fund (except for Global Alternative Energy and Global Water) may invest in financial futures, and a Fund may invest in securities which are secured by real estate or real estate mortgages and securities of issuers which invest or deal in commodities, commodity futures, real estate or real estate mortgages. (6) No Fund may lend any security or make any loan, including engaging in repurchase agreements, if, as a result, more than 33 1/3% of the Funds total assets would be loaned to other parties, except through the purchase of debt securities or other debt instruments. Under current law, a diversified investment company, with respect to 75% of its total assets, can invest no more than 5% of its total assets in the securities of any one issuer and may not acquire more than 10% of the voting securities of any issuer. Under the interpretation of the Securities and Exchange Commission ("SEC") staff, "concentrate" means to invest 25% or more of total assets in the securities of issuers primarily engaged in any one industry or group of industries. A Fund may invest up to 10% of its net assets in reverse repurchase agreements. Under current law a Fund may underwrite securities only in compliance with the conditions of Sections 10(f) and 12(c) of the 1940 Act and the rules thereunder wherein the Fund may underwrite securities to the extent that the Fund may be considered an underwriter within the meaning of the Securities Act in selling a portfolio security. Nonfundamental Investment Restrictions The Board of Directors has adopted the following nonfundamental investment restrictions. A nonfundamental investment restriction can be changed by the Board at any time without a shareholder vote. Large Cap Growth and Small Cap: (1) Under normal circumstances, the Fund will invest at least 80% of its net assets in large-cap companies ( Large Cap Growth only). (2) Under normal circumstances, the Fund will invest at least 80% of its net assets in small cap companies ( Small Cap only). (3) The Funds may not purchase securities on margin, except such short-term credits as may be necessary for the clearance of transactions. (4) The Funds may not make short sales of securities or maintain a short position if such sales or positions exceed 20% of total assets under management. (5) A Fund may not enter into a futures contract or an option on a futures contract if the aggregate initial margins and premiums required to establish these positions would exceed 5% of the Fund's net assets. (6) A Fund may not invest in options or futures on individual commodities if the aggregate initial margins and premiums required to establish such positions exceed 2% of the Fund's net assets. (7) A Fund may not invest more than 5% of the value of its net assets in warrants (included in that amount, but not to exceed 2% of the value of the Fund's net assets, may be warrants which are not listed on the New York Stock Exchange or the NYSE Alternext). (8) A Fund may not purchase illiquid securities if more than 15% of the Fund's net assets would be invested in such securities. (9) A Fund may not enter into reverse repurchase agreements if the aggregate proceeds from outstanding reverse repurchase agreements, when added to other outstanding borrowings permitted by the 1940 Act, would exceed 33 1/3% of the Fund's total assets. Each Fund will not make any purchases of securities if borrowing exceeds 5% of its total assets. (10) A Fund may not purchase a put or call option on a security (including a straddle or spread) if the value of that option premium, when aggregated with the premiums on all other options on securities held by the Fund, would exceed 5% of the Fund's total assets. (11) A Fund may not purchase the obligations of foreign issuers, if as a result, foreign securities would exceed 25% of the value of the Fund's net assets. (12) The Fund may not purchase or retain securities issued by investment companies for the purpose of exercising control. ( Small Cap only) (13) With respect to Fundamental Investment Restriction (3) regarding borrowing, in order to secure any permitted borrowings and reverse repurchase agreements, the Fund may only pledge, mortgage or hypothecate assets up to 33 1/3% of the value of the Funds total assets. Note that with respect to the investment restriction on short sales, the Funds have no current intention of making short sales or maintaining short positions. Global Alternative Energy and Global Water: The Fund will invest, under normal circumstances, at least 80% of its net assets (including borrowings for investment purposes) in equity securities of U.S. and non-U.S. companies whose main business is alternative energy or that are significantly involved in the alternative energy sector. (Global Alternative Energy only ) The Fund will invest, under normal circumstances, at least 80% of its net assets (including borrowings for investment purposes) in equity securities of U.S. and non-U.S. companies whose main business is in the water sector or are significantly involved in water related services or technologies. (Global Water only ) The Funds may not enter into reverse repurchase agreements if the aggregate proceeds from outstanding reverse repurchase agreements, when added to other outstanding borrowings permitted by the 1940 Act, would exceed 33 1/3% of the Funds respective total assets. The Funds will not make any purchases of securities if borrowing exceeds 5% of total assets of the applicable Fund. The Funds may not invest more than 15% of its net assets in illiquid securities. The Funds may buy and sell securities outside the U.S. that are not registered with the Securities and Exchange Commission or marketable in the U.S. The Funds may not make short sales of securities or purchase any securities on margin except as provided with respect to options, futures contracts, and options on future contracts. The Funds may not enter into a futures contract or an option on a futures contract if the aggregate initial margins and premiums required to establish these positions would exceed 5% of the Fund's net assets. The Funds may not purchase a put or call option on a security (including a straddle or spread) if the value of that option premium, when aggregated with the premiums on all other options on securities held by the Fund, would exceed 5% of the Fund's total assets. The Funds may not write, purchase or sell puts, calls or combinations thereof except that the Funds may (a) write exchange-traded covered call options on portfolio securities and enter into closing purchase transactions with respect to such options, and a Fund may write exchange-traded covered call options on foreign currencies and secured put options on securities and foreign currencies and write covered call and secured put options on securities and foreign currencies traded over the counter, and enter into closing purchase transactions with respect to such options, and (b) purchase exchange-traded call options and put options and purchase call and put options traded over the counter, provided that the premiums on all outstanding call and put options do not exceed 5% of its total assets, and enter into closing sale transactions with respect to such options. With respect to Fundamental Investment Restriction (3) regarding borrowing, in order to secure any permitted borrowings and reverse repurchase agreements, a Fund may only pledge, mortgage or hypothecate assets up to 33 1/3% of the value of the Fund's total assets. The Funds may not purchase or retain securities issued by companies for the purpose of exercising control. With respect to each Fund, except for the liquidity and borrowing restrictions, any investment restriction which involves a maximum percentage of securities or assets shall not be considered to be violated unless an excess over the applicable percentage occurs immediately after an acquisition of securities or utilization of assets and results therefrom. DIVIDENDS, DISTRIBUTIONS, AND TAXES The Funds intend to continue to qualify as regulated investment companies under Subchapter M of the Internal Revenue Code of 1986, as amended (the "Code"). If for any reason a Fund should fail to qualify, it would be taxed as a corporation at the Fund level, rather than passing through its income and gains to shareholders. Distributions of realized net capital gains, if any, are normally paid once a year; however, the Funds do not intend to make any such distributions unless available capital loss carryovers, if any, have been used or have expired. As of September 30, 2010, capital loss carryforwards were as follows: Large Cap Growth Small Cap Global Alternative Energy Global Water $0 Generally, dividends (including short-term capital gains) and distributions are taxable to the shareholder in the year they are paid. However, any dividends and distributions paid in January but declared during the prior three months are taxable in the year declared. The Funds are required to withhold 28% of any reportable dividends and long-term capital gain distributions paid and 28% of each reportable redemption transaction if: (a) the shareholder's social security number or other taxpayer identification number ("TIN") is not provided or an obviously incorrect TIN is provided; (b) the shareholder does not certify under penalties of perjury that the TIN provided is the shareholder's correct TIN and that the shareholder is not subject to backup withholding under section 3406(a)(1)(C) of the Code because of underreporting (however, failure to provide certification as to the application of section 3406(a)(1)(C) will result only in backup withholding on dividends, not on redemptions); or (c) the Funds are notified by the Internal Revenue Service that the TIN provided by the shareholder is incorrect or that there has been underreporting of interest or dividends by the shareholder. Affected shareholders will receive statements at least annually specifying the amount withheld. In addition, the Funds are required to report to the Internal Revenue Service the following information with respect to each redemption transaction occurring in the Funds: (a) the shareholder's name, address, account number and taxpayer identification number; (b) the total dollar value of the redemptions; and (c) the Fund's identifying CUSIP number. Certain shareholders are, however, exempt from the backup withholding and broker reporting requirements. Exempt shareholders include: corporations; financial institutions; tax-exempt organizations; individual retirement plans; the U.S., a State, the District of Columbia, a U.S. possession, a foreign government, an international organization, or any political subdivision, agency or instrumentality of any of the foregoing; U.S.-registered commodities or securities dealers; real estate investment trusts; registered investment companies; bank common trust funds; certain charitable trusts; and foreign central banks of issue. Non-resident aliens, certain foreign partnerships and foreign corporations are generally not subject to either requirement but may instead be subject to withholding under sections 1441 or 1442 of the Code. Shareholders claiming exemption from backup withholding and broker reporting should call or write the Funds for further information. Dividends paid by a Fund may be eligible for the dividends received deduction available to corporate taxpayers. Corporate taxpayers requiring this information may contact Calvert. In addition, for individual investors who meet certain holding period requirements, some dividends may be identified as qualified dividend income and be eligible for the reduced federal tax rate. Since Global Alternative Energy and Global Water each have more than 50% of their respective total assets invested in foreign securities at fiscal year end, each Fund is eligible to pass through any applicable foreign tax credits to its shareholders under Section 853 of the Code. net asset value The public offering price of the shares of each Fund is the respective net asset value per share (plus, for Class A shares, the applicable sales charge). The net asset value fluctuates based on the respective market values of a Fund's investments. The net asset value per share of each of the Funds is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Funds do not determine net asset value on certain national holidays or other days on which the New York Stock Exchange is closed: New Year's Day, Martin Luther King, Jr. Day, Presidents' Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. A Fund's net asset value per share is determined by dividing total net assets (the value of its assets net of liabilities, including accrued expenses and fees) by the number of shares outstanding for each class. In calculating net asset value, the Fund follows standard industry practice by recording security transactions and their valuations on the business day following the security transaction trade date. This practice is known as trade date plus one or T + 1 accounting. Thus, changes in holdings of portfolio securities are reflected in the first calculation of net asset value on the first business day following the trade date, as permitted by applicable law. Security transactions for money market instruments are recorded on the trade date. Below is a specimen price-make-up sheet showing how the Funds calculate the total offering price per share. Net Asset Value and Offering Price Per Share, as of September 30, 2010 Large Cap Growth Class A net asset value per share ($297,120,112/11,594,681 shares) Maximum sales charge, Class A (4.75% of offering price) Offering price per share, Class A Class B net asset value and offering price per share ($15,644,429/668,549 shares) Class C net asset value and offering price per share ($40,972,941/1,732,553 shares) Class I net asset value and offering price per share ($288,024,690/10,669,399 shares) Class Y net asset value and offering price per share ($3,288,765/127,676 shares) Small Cap* Class A net asset value per share ($34,762,691/2,235,606 shares) Maximum sales charge, Class A (4.75% of offering price) Offering price per share, Class A Class C net asset value and offering price per share ($2,583,492/174,942 shares) Class I net asset value and offering price per share ($12,001,142/743,792 shares) *No information is available for Class B shares because the class commenced operations on November 29, 2010. Global Alternative Energy* Class A net asset value per share ($145,314,025/17,676,771 shares) Maximum sales charge, Class A (4.75% of offering price) Offering price per share, Class A Class C net asset value and offering price per share ($33,190,950/4,152,242 shares) Class I net asset value and offering price per share ($9,057,083/1,085,619 shares) *No information is available for Class Y shares because the class commenced operations on July 29, 2011. Global Water Class A net asset value per share ($35,401,148/2,298,077 shares) Maximum sales charge, Class A (4.75% of offering price) Offering price per share, Class A Class C net asset value and offering price per share ($3,202,157/211,766 shares) Class Y net asset value and offering price per share ($345,078/22,352 shares) Calculation of total return Each Fund may advertise its "total return." Total return is calculated separately for each class of a Fund. Total return differs from yield in that yield figures measure only the income component of a Fund's investments, while total return includes not only the effect of income dividends but also any change in net asset value, or principal amount, during the stated period. Total return is computed by taking the total number of shares purchased by a hypothetical $1,000 investment after deducting any applicable sales charge, adding all additional shares purchased within the period with reinvested dividends and distributions, calculating the value of those shares at the end of the period, and dividing the result by the initial $1,000 investment. Total Return as quoted in the Financial Highlights section of the applicable Funds Prospectus and Annual Report to Shareholders, however, per SEC instructions, does not reflect deduction of the sales charge, and corresponds to return without maximum load (or w/o max load or at NAV) as referred to herein. For periods of more than one year, the cumulative total return is then adjusted for the number of years, taking compounding into account, to calculate average annual total return during that period. Total return before taxes is computed according to the following formula: P(1 + T) n ERV where P a hypothetical initial payment of $1,000; T total return; n number of years; and ERV the ending redeemable value of a hypothetical $1,000 payment made at the beginning of the period. Total return after taxes on distributions is computed according to the following formula: P(1 +T) n ATV D where P a hypothetical initial payment of $1,000; T average annual total return (after taxes on distributions); n number of years and ATV D the ending value of a hypothetical $1,000 payment made at the beginning of the 1, 5, or 10 year periods at the end of such periods (or portions thereof if applicable) after taxes on fund distributions but not after taxes on redemption. Total return after taxes on distributions and sale of fund shares is computed according to the following formula: P(1 +T) n ATV DR where P a hypothetical initial payment of $1,000; T average annual total return (after taxes on distributions and redemption); n number of years and ATV DR the ending value of a hypothetical $1,000 payment made at the beginning of the 1, 5, or 10 year periods at the end of such periods (or portions thereof if applicable), after taxes on fund distributions and redemption. Total return is historical in nature and is not intended to indicate future performance. All total return quotations, including returns after taxes, reflect the deduction of the Funds maximum sales charge ("return with maximum load"), except quotations of return "without maximum load" (or "without CDSC" or "at NAV") which do not deduct a sales charge. Return without maximum load, which will be higher than total return, should be considered only by investors, such as participants in certain pension plans, to whom the sales charge does not apply, or for purposes of comparison only with comparable figures which also do not reflect sales charges, such as Lipper averages. Thus, in the formula above, for return without maximum load, P the entire $1,000 hypothetical initial investment and does not reflect the deduction of any sales charge; for return with maximum load, P a hypothetical initial investment of $1,000 less any sales charge actually imposed at the beginning of the period for which the performance is being calculated. Class I shares do not have a sales charge. Large Cap Growth In the table below, after-tax returns are shown only for Class I shares. In addition, the standardized total return for Class A and Class I shares is "linked" to the total return of the Fund's predecessor, the Social Responsibility Portfolio of Bridgeway Fund, Inc., and for Class A, is adjusted to show the sales charge. Please note that current expenses for the Class I shares of Large Cap Growth are contractually capped at 0.90%, less than what they were for the Bridgeway Social Responsibility Portfolio and therefore, actual performance would have differed. The standardized total returns for Class Y shares of Large Cap Growth are linked to the Class A total returns for the period prior to October 31, 2008, the inception date for Class Y shares. Class Y investment performance results for Large Cap Growth for the period prior to October 31, 2008 are for Class A at NAV ( i.e., they do not reflect the deduction for the Class A front-end sales charge) for the period since the actual Class A inception date of October 31, 2000. Actual Class Y share performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. Returns for the Fund's shares for the periods indicated are as follows: Large Cap Growth Before Taxes Periods Ended Class A* Class B Class C Class I* Class Y** September 30, 2010 Total Return Total Return Total Return Total Return Total Return With Without With Without With Without Maximum Load Maximum Load CDSC One year 2.96% 8.08% 2.04% 7.04% 6.26% 7.26% 8.74% 8.36% Five years -3.36% -2.42% -3.47% -3.28% -3.17% -3.17% -1.85% -2.32% Ten years -2.54% -2.06% N/A N/A N/A N/A -1.49% N/A From inception*** 7.37% 7.70% -2.32% -2.32% -2.21% -2.21% 8.09% -1.36% * Pursuant to an Agreement and Plan of Reorganization, the Bridgeway Social Responsibility Portfolio was reorganized into the Class I shares of Large Cap Growth, which commenced operations on 10/31/00. The performance results prior to 10/31/00 for Class A shares and Class I shares of Large Cap Growth reflect the performance of the Bridgeway Social Responsibility Portfolio. Past performance is no guarantee of future results. ** Performance for Class Y shares is linked to Class A shares for the period prior to October 31, 2008, the inception date for Class Y shares. *** (October 31, 2000 for Class A, but Class A performance is linked to Class I inception date of August 5, 1994) (October 31, 2000 for Class B and C) (August 5, 1994 for Class I) (October 31, 2008 for Class Y, but Class Y performance is linked to Class A inception date of October 31, 2000) Large Cap Growth After Taxes on Distributions Periods Ended Class I September 30, 2010 Total Return One year 8.66% Five years -1.91% Ten years -1.84% From inception 7.62% Large Cap Growth After Taxes on Distributions and Sale of Fund Shares Periods Ended Class I September 30, 2010 Total Return One year 5.78% Five years -1.55% Ten years -1.41% From inception 7.04% SMALL CAP, GLOBAL ALTERNATIVE AND GLOBAL WATER In the tables below, after-tax returns are shown only for Class A shares. The standardized total returns for Class Y for Calvert Global Alternative Energy Fund are linked to the Class A total returns for the Fund for the period prior to July 29, 2011 (inception date for the Funds Class Y shares). Class Y investment performance results for Calvert Global Alternative Energy Fund for the period prior to July 29, 2011, are for Class A at NAV ( i.e., they do not reflect the deduction of Class A front-end sales charge). Actual Class Y performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. Returns for each Funds shares for the periods indicated are as follows: Small Cap* Before Taxes Class A Class C Class I Periods Ended September 30, 2010 Total Return Total Return Total Return With Without With Without Maximum Load CDSC One year 4.71% 9.97% 7.92% 8.92% 10.85% Five years -1.72% -0.76% -1.69% -1.69% 0.02% Ten years N/A N/A N/A N/A N/A From inception** -0.20% 0.61% -1.09% -1.09% 1.86% Small Cap After Taxes on Distributions Periods Ended Class A September 30, 2010 Total Return With Maximum Load One year 4.71% Five years -1.72% Ten years N/A From inception** -0.21% Small Cap After Taxes on Distributions and Sale of Fund Shares Periods Ended Class A September 30, 2010 Total Return With Maximum Load One year 3.06% Five years -1.46% Ten years N/A From inception** -0.17% *No information is available for Class B shares because the class commenced operations on
